EXHIBIT 10.31
 
UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF MICHIGAN


In re:
)
   
)
Chapter 11
AURORA OIL & GAS CORPORATION,
)
   
)
Bankruptcy Case No.: 09-08254 (SWD)
Debtor.       
)
   
)
   
)
 
In re:
)
Chapter 11
 
)
 
HUDSON PIPELINE& PROCESSING
)
Bankruptcy Case No.: 09-08255 (SWD)
CO., LLC,
)
   
)
 
Debtor.       
)
   
)
 



JOINT PLAN OF REORGANIZATION OF DEBTORS AURORA OIL &
GAS CORPORATION AND HUDSON PIPELINE & PROCESSING CO., LLC
 

 
Submitted by:
     
WARNER NORCROSS & JUDD LLP
 
Stephen B. Grow (P39622)
 
900 Fifth Third Center, 111 Lyon Street NW
 
Grand Rapids, Michigan 49503
 
Telephone:  (616) 752-2158
 
Facsimile:  (616) 222-2158
 
sgrow@wnj.com
     
-and-
     
CAHILL GORDON & REINDEL llp
 
Joel H. Levitin
 
Stephen J. Gordon
 
Eighty Pine Street
 
New York, New York 10005-1702
 
Telephone:  (212) 701-3000
 
Facsimile:  (212) 269-5420
     
Attorneys for the Debtors and Debtors-in-Possession



Dated:  October 6, 2009

 
 

--------------------------------------------------------------------------------

 

  Aurora Oil & Gas Corporation and Hudson Pipeline & Processing Co., LLC, the
above-captioned debtors and debtors-in-possession propose the following joint
plan of reorganization pursuant to Chapter 11 of the Bankruptcy Code.
 
ARTICLE I
 
DEFINITIONS
 
  The following terms used in the Plan shall have the meanings specified below,
and such meanings shall be equally applicable to both the singular and plural
forms of such terms, unless the context otherwise requires.  Any terms defined
in the Disclosure Statement and not otherwise defined herein shall have the
meanings set forth in the Disclosure Statement when used herein.  Any term used
in the Plan, whether or not capitalized, that is not defined in the Plan or in
the Disclosure Statement, but that is defined in the Bankruptcy Code, the
Bankruptcy Rules, or the Local Bankruptcy Rules, shall have the meaning set
forth in the Bankruptcy Code, the Bankruptcy Rules, or the Local Bankruptcy
Rules.
 
1.1.           Administrative Agents:  Collectively, the First Lien Loan
Administrative Agent, the Second Lien Loan Administrative Agent, and the DIP
Facility Administrative Agent.
 
1.2.           Administrative Claims:  The collective reference to all Claims
for costs and expenses of administration of these Cases with priority under
Bankruptcy Code § 507(a)(2), costs and expenses allowed under Bankruptcy Code
§ 503(b), the actual and necessary costs and expenses of preserving the
respective Estates of the Debtors and operating the respective businesses of the
Debtors, any indebtedness or obligations incurred or assumed by either of the
Debtors pursuant to Bankruptcy Code § 364 or otherwise, professional fees and
expenses of the Debtors and the Creditors Committee, in each case to the extent
allowed by an order of the Bankruptcy Court under Bankruptcy Code § 330(a) or §
331, and any fees or charges assessed against the respective Estates under 28
U.S.C. § 1930; provided, however, that the Holder of an Administrative Claim
(except for an Administrative Claim based upon Professional Fees, the allowance
and timing for filing of applications for Professional Fees being governed by
Plan Section 13.7) arising prior to the Effective Date (other than for goods or
non-professional services provided to the Debtors during these Cases in the
ordinary course of their business) must file a request for payment on or before
30 days after the Effective Date for such Administrative Claim to be eligible to
be considered an Allowed Claim.
 
1.3.           Affiliate:  This term shall have the meaning assigned to it in
Bankruptcy Code § 101(2); provided, however, that where the context so requires,
the term “debtor” in such section shall mean that entity to which the defined
term “Affiliate” refers.
 
1.4.           Allowance Date:  With reference to a particular Claim, the date
on which such Claim becomes an Allowed Claim; provided, however, that, if a
Claim becomes an Allowed Claim pursuant to an order of the Bankruptcy Court, the
Allowance Date shall be the date on which such order becomes a Final Order, and
if a Claim becomes an Allowed Claim pursuant to the Plan, the Allowance Date
shall be deemed the Effective Date.

 
 

--------------------------------------------------------------------------------

 

1.5.           Allowed:  Such word shall mean, with reference to a
Claim:  except as otherwise provided in the Plan (a) any Claim against a Debtor
that has been listed by such Debtor in the Schedules filed by such Debtor as
liquidated in an amount greater than zero dollars and not disputed or contingent
and for which no contrary Proof of Claim has been filed and as to which no
timely objection has been interposed; (b) any Claim as to which a Proof of Claim
has been timely filed and (i) no objection to the allowance thereof has been
timely interposed on or before the Claims Objection Bar Date, and (ii) such
Claim has not (as applicable) been withdrawn, paid in full (pursuant to a prior
order of the Bankruptcy Court or otherwise), or otherwise deemed satisfied in
full; (c) any Claim as to which any objection thereto has been determined by a
Final Order in favor of the respective Claim, or any such objection has been
settled, waived through payment, or withdrawn; (d) any Claim that has otherwise
been allowed by a Final Order (including, without limitation, the DIP Facility
Order, with respect to DIP Facility Claims); (e) any Claim as to which, upon the
lifting of the automatic stay pursuant to Bankruptcy Code § 362, the liability
of a Debtor, allowance, and the amount thereof are determined by a Final Order
of a court of competent jurisdiction other than the Bankruptcy Court; (f) with
respect to any Administrative Claim for goods or non-professional services
provided to the Debtors during these Cases in the ordinary course of their
business, (i) no objection to the allowance thereof has been timely interposed
on or before the Claims Objection Bar Date, and (ii) such Administrative Claim
has not been withdrawn, paid in full (pursuant to a prior order of the
Bankruptcy Court or otherwise in the ordinary course of their business), or
otherwise deemed satisfied in full in the ordinary course of their business; or
(g) any Claim that is expressly deemed an Allowed Claim under the Plan.  Unless
otherwise ordered by the Bankruptcy Court prior to Confirmation, or as
specifically provided to the contrary in this Plan with respect to any
particular Claim, an “Allowed” Claim shall not, for any purpose under the Plan,
include (i) any interest on such Claim to the extent accruing or maturing on or
after the Petition Date, (ii) punitive or exemplary damages, or (iii) any fine,
penalty, or forfeiture.
 
1.6.           Allowed  . . . Claims:  All Allowed Claims in the particular
Class or of the specific type or nature described.
 
1.7.           Allowed Insured Claims:  All Insured Claims that are Allowed
Claims.
 
1.8.           Amended and Restated By-Laws:  The by-laws of Reorganized Aurora
on or after the Effective Date, the form of which is to be included in the Plan
Supplement to the extent not submitted earlier.
 
1.9.           Amended and Restated Articles of Incorporation:  The amended and
restated articles of incorporation of Reorganized Aurora on or after the
Effective Date, the form of which is to be included in the Plan Supplement to
the extent not submitted earlier.
 
1.10.         Amended and Restated LLC Agreement:  The amended and restated
limited liability company agreement of Reorganized HPPC on or after the
Effective Date, the form of which is to be included in the Plan Supplement to
the extent not submitted earlier.
 
1.11.         Articles of Conversion in Utah:  The articles of conversion to be
filed, subject to Section 6.19(b) hereof, with the Secretary of State of Utah on
or after the Effective Date effecting and evidencing the Utah Conversion, the
form of which is to be attached as an exhibit to the Voting Agreement and
included in the Plan Supplement.

 
-2-

--------------------------------------------------------------------------------

 

1.12.         Assets:  All of the right, title, and interest of either of the
Debtors in and to any and all assets and property, whether tangible, intangible,
real, or personal, that constitute property of the respective Estates within the
purview of Bankruptcy Code § 541, including, without limitation, any and all
claims, Causes of Action, and/or rights of the respective Debtors under federal
and/or state law.
 
1.13.         Assumption Dispute:  Such term shall have the meaning ascribed to
it in Plan Section 7.2.
 
1.14.         Aurora:  Debtor Aurora Oil & Gas Corporation, a Utah corporation.
 
1.15.         Avoidance Claims:  All of the Debtors’ and the Estates’ Causes of
Action against any Person arising under any of Bankruptcy Code §§ 502(d), 544,
545, 547, 548, 549, 550, and/or 553, or under similar or related state or
federal statutes and common law, including, without limitation, all preference,
fraudulent conveyance, fraudulent transfer, and/or other similar avoidance
claims, rights, and Causes of Action, whether or not litigation has been
commenced as of the Effective Date to prosecute such Avoidance Claims.
 
1.16.         Ballot:  The form distributed to each Holder (as determined as of
the Record Date in the case of a Holder of an Allowed Claim in Class 2A or Class
2B) of an impaired Claim in Class 2A, Class 2B, or Class 3A, on which is to be
indicated either an acceptance or a rejection of the Plan.
 
1.17.         Bankruptcy Code:  The Bankruptcy Reform Act of 1978, Title 11,
United States Code, as amended from time to time, and made applicable to these
Cases.
 
1.18.         Bankruptcy Court:  The United States Bankruptcy Court for the
Western District of Michigan, or any other court of competent jurisdiction
exercising jurisdiction over these Cases.
 
1.19.         Bankruptcy Rules:  The Federal Rules of Bankruptcy Procedure,
promulgated under Section 2075, Title 28, United States Code, as amended from
time to time, and made applicable to these Cases.
 
1.20.         Business Day:  A day other than a Saturday, Sunday, “legal
holiday” (as such term is defined in Bankruptcy Rule 9006(a)), or any other day
on which commercial banks in Traverse City, Michigan are authorized or required
by law to close.
 
1.21.         Cases:  The cases for the reorganization of the Debtors commenced
by voluntary petitions under Chapter 11 of the Bankruptcy Code, filed on the
Petition Date, in the Bankruptcy Court.
 
1.22.         Cash:  Legal tender of the United States of America and
equivalents thereof.

 
-3-

--------------------------------------------------------------------------------

 

1.23.         Cause of Action:  Any and all actions, proceedings, causes of
action, claims, suits, accounts, controversies, rights to legal or equitable
remedies, and rights to payment, whether known, unknown, reduced to judgment,
not reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, secured, or unsecured and whether asserted or
unasserted, in law, equity, or otherwise.
 
1.24.         Certificates of Conversion to Delaware:  The certificate of
conversion filed, subject to Section 6.19(b) hereof, with the Secretary of State
of Delaware and articles of conversion filed with the Secretary of State of Utah
on or after the Effective Date effecting and evidencing the Delaware Conversion,
the form of which is to be attached as an exhibit to the Voting Agreement and
included in the Plan Supplement.
 
1.25.         Chapter 11:  Chapter 11 of the Bankruptcy Code.
 
1.26.         Claim:  Any right to payment from one or more of the Debtors
arising, or with respect to which the obligation giving rise to such right has
been incurred, before the Effective Date, whether or not such right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured; or any right to
an equitable remedy for breach of performance arising, or with respect to which
the obligation giving rise to such right has been incurred, before the Effective
Date, if such breach gives rise to a right to payment from one or more of the
Debtors, whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured, or unsecured.
 
1.27.         Claims Agent:  Donlin, Recano & Company, Inc., in its capacity as
the claims, noticing, and balloting agent in these Cases.
 
1.28.         Claims Objection Bar Date:  With respect to any Claim, the date on
or before the later of (i) the 90th day following the Effective Date; or (ii)
the 90th day after the date such Claim is timely filed; or (iii) such later date
as may be established from time to time by entry of an order, prior to the
expiration of the dates set forth in clauses (i) and (ii) hereof, by the
Bankruptcy Court establishing the last date for filing objections to Claims.
 
1.29.         Class:  A category, designated herein, of Claims or Interests that
are substantially similar to the other Claims or Interests in such category as
specified in Article II of the Plan.
 
1.30.         Confirmation:  The entry on the docket of the Bankruptcy Court of
the Confirmation Order.
 
1.31.         Confirmation Date:  The date upon which Confirmation occurs.
 
1.32.         Confirmation Order:  The order of the Bankruptcy Court confirming
the Plan.
 
1.33.         Credit Facilities:  Collectively, the DIP Facility, the First Lien
Loan, and the Second Lien Loan.
 
1.34.         Creditor:  Any Holder of an Allowed Claim against one or more of
the Debtors that arose (or is based on an obligation incurred) on or before the
Petition Date, including, without limitation, any Allowed Claim against the
respective Estates of a kind specified in Bankruptcy Code § 502(g), (h), or (i).

 
-4-

--------------------------------------------------------------------------------

 

1.35.         Creditors Committee:  The official committee of unsecured
creditors formed in these Cases on July 21, 2009, as constituted from time to
time.
 
1.36.         Debtor:  Either one of the Debtors.
 
1.37.         Debtors:  Together, Aurora and HPPC.
 
1.38.         Debtor Parties:  Collectively, the Debtors, the Reorganized
Debtors, the Estates, and any Person seeking to exercise the rights of the
Estates, including, without limitation, any successor to the Debtors or any
Estate representative appointed or selected pursuant to Bankruptcy Code §
1123(b) or otherwise (including, without limitation, any Chapter 11 or Chapter 7
trustee appointed in either of these Cases), on their own behalf and on behalf
of all the Debtors’ respective Interest Holders and Creditors derivatively.
 
1.39.         Debtor Releasing Parties:  Collectively, the Debtor Parties and
each of their respective current and former directors, officers, employees,
stockholders, members, principals, subsidiaries, affiliates, predecessors,
successors, and assigns.
 
1.40.         Delaware Certificate of Formation:  The certificate of formation
of the Delaware limited liability company, into which Reorganized Aurora will be
converted, subject to Section 6.19(b) hereof, pursuant to the Delaware
Conversion, to be filed with the Secretary of State of Delaware after the
Effective Date, the form of which is to be attached as an exhibit to the Voting
Agreement and included in the Plan Supplement.
 
1.41.         Delaware Conversion:  The conversion of Reorganized Aurora from a
Utah limited liability company into a Delaware limited liability company to be
effected, subject to Section 6.19(b) hereof, after the Utah Conversion.
 
1.42.         DIP Facility:  The debtor-in-possession credit facility
established pursuant to a credit agreement, dated as of October [7], 2009 and as
may be amended, supplemented, or extended from time to time, among Aurora, as
borrower, the DIP Facility Guarantor, as guarantor, the DIP Facility Lenders, as
lenders, and the DIP Facility Administrative Agent, as administrative agent to
the DIP Facility Lenders, together with (a) the documents, instruments, and
agreements related thereto or entered into in connection therewith, and (b) the
DIP Facility Order and any subsequent orders of the Bankruptcy Court related
thereto or entered into in connection therewith.
 
1.43.         DIP Facility Administrative Agent:  The Administrative Agent, as
such term is defined in the DIP Facility, which is currently BNP Paribas, and
all successors and assigns thereof.
 
1.44.         DIP Facility Claims:  All Claims of the DIP Facility
Administrative Agent and the DIP Facility Lenders against the Debtors
represented by, related to, arising under, or in connection with the DIP
Facility and/or the DIP Facility Guarantee, for all outstanding obligations
thereunder incurred through and including the Effective Date, after taking into
account the sum of all payments made to the DIP Facility Lenders prior to the
Effective Date on account of such Claims (if any).

 
-5-

--------------------------------------------------------------------------------

 

1.45.         DIP Facility Guarantee:  The guarantee executed and delivered by
the DIP Facility Guarantor in respect of Aurora’s obligations under the DIP
Facility.
 
1.46.         DIP Facility Guarantor:  HPPC, in its capacity as the guarantor
pursuant to the DIP Facility Guarantee of Aurora’s obligations under the DIP
Facility.
 
1.47.         DIP Facility Lenders:  The Lenders (as defined in the DIP
Facility) in their respective capacities as the lenders under the DIP Facility,
and their respective participants (if any), successors, and assigns thereunder.
 
1.48.         DIP Facility Order:  The Final Order of the Bankruptcy Court,
dated October 5, 2009, approving the DIP Facility.
 
1.49.         Directors & Officers Liability Insurance Policies:  Collectively,
those certain directors and officers liability insurance policies issued to
Aurora, as follows:  (1) Policy No. 00-330-92-04, underwritten by National Union
Fire Insurance Company of Pittsburg, Pa., effective October 31, 2008 - October
31, 2009; (2) Policy No. 8207-5267, underwritten by Federal Insurance Company,
effective October 31, 2008 - October 31, 2009; (3) runoff policy issued by
National Union Fire Insurance Company of Pittsburgh, Pa., with a six-year
effective date from date of trigger; and (4) runoff policy issued by Federal
Insurance Company, with a six-year effective date from date of trigger, and all
endorsements, tails, and other materials relating thereto, as the same has been
expanded from time to time.
 
1.50.         Disclosure Statement:  The disclosure statement and all
supplements and exhibits thereto that relate to the Plan and are approved by the
Bankruptcy Court pursuant to Bankruptcy Code § 1125, as the same may be amended
or modified by the Debtors from time to time pursuant to the Bankruptcy Code,
the Bankruptcy Rules, or the Local Bankruptcy Rules.
 
1.51.         Disputed Claim:  A Claim as to which a Proof of Claim has been
filed, or deemed filed under applicable law, as to which an objection has been
or may be timely filed and which objection, if timely filed, has not been
withdrawn and has not been overruled or denied by a Final Order.  A Claim shall
be considered a Disputed Claim in its entirety if (for among other
reasons):  (i) the amount of the Claim specified in the applicable Proof of
Claim exceeds the amount of any corresponding Claim scheduled by the Debtors in
the Schedules or in the applicable Debtor’s books and records; (ii) any
corresponding Claim scheduled by the Debtors in the Schedules has been scheduled
as disputed, contingent, unliquidated, or at $0, irrespective of the amount
scheduled or as set forth on the applicable Debtor’s books and records; (iii) no
corresponding Claim has been scheduled by the Debtors in the Schedules or is not
set forth in the applicable Debtor’s books and records; or (iv) such Proof of
Claim has been filed after the last date to timely do so as established either
pursuant to a Final Order of the Bankruptcy Court or as otherwise set forth in
this Plan (as applicable).
 
1.52.         Disputed Claims Reserve:  This term shall have the meaning set
forth in Plan Section 6.10(a).

 
-6-

--------------------------------------------------------------------------------

 

1.53.         Disputed Class . . . Claim:  Any Disputed Claim in the particular
Class described.
 
1.54.         Distribution Record Date:  The record date for purposes of making
distributions under the Plan on account of Allowed Claims, which date shall be
the first Business Day following the Confirmation Date or such other date
designated as such in the Confirmation Order.
 
1.55.         Effective Date:  The Business Day on which the Plan becomes
effective as provided in Article VIII of the Plan.
 
1.56.         Employee Termination Claims:  This term shall have the meaning set
forth in Plan Section 6.29.
 
1.57.         Employees:  Collectively, the present and former employees
(including retirees) of either of the Debtors.
 
1.58.         Equity Compensation Plan for Non-Employee Directors:  That certain
equity compensation plan, adopted and approved by Aurora in 2001, which provides
that each non-employee director of Aurora is entitled to receive options to
purchase 100,000 shares of Old Aurora Common Stock, issuable in increments of
options to purchase 33,333 shares each year over a period of 3 years, so long as
the director continues in office.
 
1.59.         Estate(s):  Individually, the estate of each Debtor in these
Cases, and, collectively, the estates of both of the Debtors in these Cases,
created pursuant to Bankruptcy Code § 541.
 
1.60.         Executory Contract:  Any executory contract or unexpired lease,
subject to Bankruptcy Code § 365, between either of the Debtors and any other
Person or Persons, specifically excluding any contracts or agreements entered
into pursuant to the Plan and any of the respective Debtors’ “oil and gas
leases.”
 
1.61.         Existing Stock Option Plans:  Collectively, the 2004 Equity
Incentive Plan, the 2006 Stock Incentive Plan, the 1997 Stock Option Plan, and
the Equity Compensation Plan for Non-Employee Directors, and any other stock
option plan of either of the Debtors in existence as of the Confirmation Date.
 
1.62.         Exit Credit Facility:  That certain secured exit credit facility,
together with all documents, instruments, and agreements related thereto or
entered into in connection therewith, that may be entered into by the
Reorganized Debtors, as borrowers or guarantor (as applicable), the Exit Credit
Facility Lenders, as lenders, and the Exit Credit Facility Administrative Agent,
as administrative agent for the Exit Credit Facility Lenders, effective as of
the Effective Date.
 
1.63.         Exit Credit Facility Administrative Agent:  The Administrative
Agent, as such term is defined in the Exit Credit Facility, which is BNP
Paribas, and all successors and assigns thereof.
 
1.64.         Exit Credit Facility Guarantee:  Any guarantee that is to be
executed and delivered by the Exit Credit Facility Guarantor, concurrently with
the execution and delivery of any Exit Credit Facility, in respect of the
borrower’s obligations under the Exit Credit Facility, including, without
limitation, the obligations under the New Secured Notes and the outstanding
Working Capital Loans.

 
-7-

--------------------------------------------------------------------------------

 

1.65.         Exit Credit Facility Guarantor:  Reorganized HPPC, in its capacity
as the guarantor of Reorganized Aurora’s obligations under the Exit Credit
Facility pursuant to the Exit Credit Facility Guarantee.
 
1.66.         Exit Credit Facility Lenders:  Collectively, the lenders under the
Exit Credit Facility, and their respective participants, successors, and assigns
thereunder.
 
1.67.         Final Order:  Any order or judgment entered by the Bankruptcy
Court or other court that has not been reversed or stayed and as to which the
time to appeal, petition for certiorari, or move for reargument or rehearing has
expired and as to which no appeal, petition for certiorari, or other proceedings
for reargument or rehearing shall then be pending or as to which any right to
appeal, petition for certiorari, reargue, or rehear shall have been waived in
writing in form and substance satisfactory to the Debtors or, in the event that
an appeal, writ of certiorari, or reargument or rehearing thereof has been
sought, such order or judgment of the Bankruptcy Court or other applicable court
shall have been affirmed by the highest court to which such order or judgment
was appealed, or certiorari has been denied, or from which reargument or
rehearing was sought, and the time to take any further appeal, petition for
certiorari, or move for reargument or rehearing shall have expired;  provided,
however, that the possibility that a motion under Bankruptcy Code § 502(j),
Rules 59 or 60 of the Federal Rules of Civil Procedure, or any analogous rule
under the Bankruptcy Rules may be but has not then been filed with respect to
such order or judgment shall not cause such order or judgment not to be a Final
Order.
 
1.68.         First Lien Loan:  That certain senior secured credit facility,
dated as of August 20, 2007, in an aggregate amount of up to $100 million, of
which approximately $72 million was outstanding as of the Petition Date, as the
same may have been further amended from time to time, by and between Aurora, as
borrower; the First Lien Loan Administrative Agent, as administrative agent,
sole lead arranger, and sole bookrunner; the First Lien Loan Lenders, as
lenders; and the First Lien Loan Guarantors, as guarantors, together with all
documents, instruments, and agreements related thereto or entered into in
connection therewith.
 
1.69.         First Lien Loan Administrative Agent:  The Administrative Agent,
as such term is defined in the First Lien Loan, which is currently BNP Paribas,
and all successors and assigns thereof.
 
1.70.         First Lien Loan Claims:  All Claims of the First Lien Loan
Administrative Agent and the First Lien Loan Lenders against the Debtors
represented by, related to, arising under, or in connection with the First Lien
Loan and/or the First Lien Loan Guarantees, for any and all outstanding
obligations thereunder incurred through and including the Effective Date, after
taking into account the sum of all payments made to the First Lien Loan Lenders
prior to the Effective Date on account of such Claims.
 
1.71.         First Lien Loan Guarantees:  The guarantees issued by the First
Lien Loan Guarantors of Aurora’s repayment obligations under the First Lien
Loan.

 
-8-

--------------------------------------------------------------------------------

 

1.72.         First Lien Loan Guarantors:  The Guarantors, as such term is
defined in the First Lien Loan, and all successors and assigns thereof.
 
1.73.         First Lien Loan Lenders:  The Lenders, as such term is defined in
the First Lien Loan, and all participants (if any), successors, and assigns
thereof.
 
1.74.         General Unsecured Claims:  Unless otherwise specified in this
Plan, all Claims against one or both of the Debtors; provided, however, that, in
each case, such Claims (a) are not (i) Secured Claims (as provided for, and
determined in accordance with, Bankruptcy Code § 506(a) (including any and all
DIP Facility Claims, First Lien Loan Claims, Second Lien Loan Claims, Class 2C
Claims, or NW Bank Secured Claims), (ii) Administrative Claims, (iii) Priority
Claims, (iv) Tax Claims, (v) Intercompany Claims, or (vi) Employee Termination
Claims; and (b) are not otherwise entitled to priority under the Bankruptcy Code
or any Final Order of the Bankruptcy Court.
 
1.75.         Guarantees:  Collectively, the DIP Facility Guarantee, the First
Lien Loan Guarantee, and the Second Lien Loan Guarantee.
 
1.76.         Guarantors:  Collectively, the DIP Facility Guarantor, the First
Lien Loan Guarantors, and the Second Lien Loan Guarantors.
 
1.77.         Holder:  The beneficial owner of any Claim or Interest.
 
1.78.         HPPC:  Debtor Hudson Pipeline & Processing Co., LLC, a Michigan
limited liability.
 
1.79.         Initial Distribution Date:  A date not later than 30 days after
the Effective Date (or as soon thereafter as is practicable) or such other date
as the Bankruptcy Court may order.
 
1.80.         Insured Claim:  Any Claim arising from an incident or occurrence
alleged to have occurred prior to the Effective Date that is covered under an
insurance policy applicable to the Debtors or their businesses.
 
1.81.         Intercompany Claim:  (a) Any account reflecting intercompany book
entries by one Debtor with respect to the other Debtor or (b) any Claim that is
not reflected in such book entries and is held by a Debtor against the other
Debtor.
 
1.82.         Interest:  An ownership interest in either of the Debtors as
evidenced by an equity security (as such term is defined in Bankruptcy Code §
101(16)) of any Debtor, any rights to any dividends or distributions as a result
of such ownership, and any option, warrant, or right to acquire any such
ownership interest, including, without limitation, any and all Claims (i) for
damages arising from the rescission of the purchase or sale of the Old Aurora
Common Stock or the Old HPPC Interests, or (ii) for reimbursement or
contribution allowed under Bankruptcy Code § 502 on account of such Claim, which
Claims are subordinated pursuant to Bankruptcy Code § 510.
 
1.83.         LIBOR:  Such term shall have the same meaning that “Adjusted LIBO
Rate” has under the First Lien Loan.

 
-9-

--------------------------------------------------------------------------------

 

1.84.         Lien:  Any lien, security interest, or other charge or encumbrance
of any kind, or any other type of preferential arrangement, easement, right of
way, or other encumbrance on title to real or personal property.
 
1.85.         Local Bankruptcy Rules:  The Local Bankruptcy Rules for the
Western District of Michigan, effective February 1, 2007, as amended from time
to time, and made applicable to these Cases.
 
1.86.         Management and Director Equity Plan:  That certain new equity
incentive plan, which may be adopted by the Reorganized Debtors following the
Effective Date.
 
1.87.         Management Transition Services Agreements:  Collectively, those
agreements, which will be substantially in the form as set forth in the Plan
Supplement, by and between the Debtors and/or the Reorganized Debtors (as
applicable) and each of Barbara Lawson, Rebecca Abbott, David Deneau, Jeffrey
Deneau, and John Hunter, pursuant to which such individuals shall provide
transitional services to the Debtors and/or the Reorganized Debtors (as
applicable).
 
1.88.         New Aurora Class A Common Stock:  The shares of Class A common
stock, par value $0.01 per share, of Reorganized Aurora, to be issued and
distributed in the manner provided by the Plan and/or issued upon the exercise
of the New Warrants.
 
1.89.         New Aurora Class B Common Stock:  The shares of non-voting Class B
common stock, par value $0.01 per share, of Reorganized Aurora, to be issued and
distributed in the manner provided by the Management and Director Equity Plan.
 
1.90.         New Aurora Common Stock:  Collectively, the New Aurora Class A
Common Stock  and the New Aurora Class B Common Stock.
 
1.91.         New Aurora Preferred Stock:  The shares of preferred stock, par
value $0.01 per share, of Reorganized Aurora, to be issued and distributed in
the manner provided by the Plan.
 
1.92.         New Secured Notes:  Collectively, the (a) Tranche A Notes and (b)
the Tranche B Notes.
 
1.93.         New Warrants:  Such term shall have the meaning ascribed to it in
Plan Section 6.13(e).
 
1.94.         1997 Stock Option Plan:  That certain stock option plan, adopted
and approved by Aurora in 1997, pursuant to which Aurora was authorized to issue
compensatory options to purchase up to 1,000,000 shares of Old Aurora Common
Stock.
 
1.95.         Non-Debtor Intercompany Claim:  Any claim, debt, or other
obligation held by or against either Debtor or any Affiliate, or subsidiary of
either Debtor, by or against any non-Debtor subsidiary or Affiliate of a Debtor.

 
-10-

--------------------------------------------------------------------------------

 

1.96.         Non-Debtor Releasing Parties:  Collectively, each and every Person
that has held, holds, or may hold a Claim or Interest and that receives a
distribution under this Plan or has its Claim Reinstated.
 
1.97.         NW Bank:  Northwestern Bank.
 
1.98.         NW Bank Agreements:  Collectively, the NW Bank LCs and the NW Bank
Note.
 
1.99.         NW Bank Claims:  Collectively, the NW Bank LCs Claim, the NW Bank
Note Secured Claim, and the NW Bank Note Deficiency Claim.
 
1.100.       NW Bank Collateral:  Collectively, the NW Bank LCs Collateral and
the NW Bank Note Collateral.
 
1.101.       NW Bank LCs:  The approximately $633,000 in principal amount of
letters of credit that NW Bank issued on the Debtors’ account.
 
1.102.       NW Bank LCs Claim:  All Claims of NW Bank against the Debtors
represented by, related to, arising under, or in connection with the NW Bank
LCs, for any and all outstanding obligations thereunder incurred through and
including the Effective Date, after taking into account the sum of all payments
made to NW Bank prior to the Effective Date on account of such Claims.
 
1.103.       NW Bank LCs Collateral:  The approximately $160,000 in cash
collateral currently in one of Aurora’s bank accounts with NW Bank and a pledge
of the Debtors’ right to receive approximately $500,000, which collectively
serve as collateral for the Debtors’ obligations under the NW Bank LCs.
 
1.104.       NW Bank Note:  That certain promissory note issued by Aurora on
September 19, 2005 to NW Bank, the balance of which as of the Petition Date is
approximately $2.6 million.
 
1.105.       NW Bank Note Collateral:  Aurora’s corporate headquarters located
in Traverse City, Michigan, which Aurora provided to NW Bank as collateral for
the NW Bank Note.
 
1.106.       NW Bank Note Deficiency Claim:  All Claims of NW Bank against
Aurora for the difference, if any, between (i) the aggregate amount owed by
Aurora to NW for any and all outstanding obligations under the NW Bank Note
incurred through and including the Effective Date, after taking into account the
sum of all payments made by Aurora to NW Bank prior to the Effective Date on
account of the NW Bank Note, and (ii) the amount of the NW Bank Note Secured
Claim.
 
1.107.       NW Bank Note Secured Claim:  All Claims of NW Bank against Aurora
represented by, related to, arising under, or in connection with the NW Bank
Note, for any and all outstanding obligations thereunder incurred through and
including the Effective Date, after taking into account the sum of all payments
made to NW Bank by Aurora prior to the Effective Date on account of such Claims,
but only to the extent of the value of NW Bank’s interest in Aurora’s interests
in the NW Bank Note Collateral, as determined pursuant to Bankruptcy Code §
506(a) and, if applicable, § 1129(b).

 
-11-

--------------------------------------------------------------------------------

 

1.108.       NW Bank Secured Claims:  Collectively, the NW Bank LCs Claim and
the NW Bank Note Secured Claim.
 
1.109.       Old Aurora Common Stock:  Collectively, the 250,000,000 authorized
shares of common stock of Aurora, with a $0.01 par value, of which 103,282,788
shares were outstanding as of June 30, 2009, and any options (including, without
limitation, all options issued under any of the Existing Stock Option Plans),
warrants, or rights, contractual or otherwise, to acquire any shares of such
stock.
 
1.110.       Old HPPC Interests: The limited liability company membership
interests of HPPC, of which 96% were owned by Aurora and the remaining 4% were
owned by Barry A. Riske and Longhorn Properties as of the Petition Date, and any
options, warrants, or rights, contractual or otherwise, to acquire any
additional membership interests of HPPC.
 
1.111.       Old Stock of . . .:  When used with reference to a particular
Debtor or Debtors, the common stock, preferred stock, or similar equity
ownership interests (as applicable) issued by such Debtor or Debtors and
outstanding immediately prior to the Petition Date.
 
1.112.       Person:  An individual, corporation, partnership, limited liability
company, association, joint stock company, joint venture, estate, trust,
unincorporated organization, government or any political subdivision thereof, or
any other entity.
 
1.113.       Petition Date:  July 12, 2009, the date upon which the Debtors’
respective petitions for relief under Chapter 11 commencing these Cases were
filed.
 
1.114.       PIK Interest:  Such term shall have the meaning ascribed to it in
Plan Section 6.13(g).
 
1.115.       Plan:  This Joint Plan of Reorganization proposed by the Debtors
set forth herein, and all supplements and exhibits hereto, as the same may be
amended or modified by the Debtors from time to time pursuant to, and in
accordance with, the terms hereof, the Bankruptcy Code, the Bankruptcy Rules,
the Local Bankruptcy Rules, or any applicable orders of the Bankruptcy Court.
 
1.116.       Plan Documents:  The documents and forms of documents specified or
referenced in, and/or to be executed by either of the Debtors and/or either of
the Reorganized Debtors pursuant to the terms of the Plan and/or the Exit Credit
Facility, which documents may include, among others, the Amended and Restated
By-Laws; the Amended and Restated Articles of Incorporation; the Amended and
Restated LLC Agreement; any and all documents establishing the terms and
conditions of the Exit Credit Facility, the New Secured Notes, the Working
Capital Loans, and the Exit Credit Facility Guarantee; any and all documents
establishing the terms and conditions of the New Aurora Preferred Stock, the New
Aurora Class A Common Stock, or the New Aurora Class B Common Stock; any and all
documents establishing the terms and conditions of the New Warrants; the
Registration Rights Agreement; the Voting Agreement; and any and all documents
establishing the terms and conditions of the Management and Director Equity Plan
(if any); as all such documents and forms of documents may be amended and/or
supplemented from time to time, all of which documents shall be in form and
substance satisfactory to the Debtors.

 
-12-

--------------------------------------------------------------------------------

 

1.117.       Plan Rejection Bar Date:  Such term shall have the meaning ascribed
to it in Plan Section 7.4(a).
 
1.118.       Plan Supplement:  The supplement to the Plan containing a
compilation of the draft forms and/or summaries of certain of the Plan Documents
and certain related lists, summaries, and/or schedules, as may be amended,
modified, or supplemented from time to time thereafter in accordance with the
Plan.
 
1.119.       Priority Claims:  All Claims that are entitled to priority pursuant
to Bankruptcy Code § 507(a) or (b) that are not Administrative Claims or Tax
Claims.
 
1.120.       Professional(s):  Any professional(s) employed in these Cases
pursuant to Bankruptcy Code §§ 327, 328, 1103, or otherwise, and any
professional(s) seeking compensation or reimbursement of expenses in connection
with these Cases pursuant to Bankruptcy Code §§ 330, 331, and/or 503(b)(4).
 
1.121.       Professional Fees:  All fees due and owing to any Professional for
compensation or reimbursement of costs and expenses relating to services
incurred on and after the Petition Date and on and prior to the Effective Date.
 
1.122.       Proof of Claim:  Any written statement filed in these Cases by a
Creditor in which such Creditor sets forth the amount purportedly owed and
sufficient supporting details to identify the basis for a Claim.
 
1.123.       Pro Rata:  Proportionately, so that a Pro Rata distribution with
respect to an Allowed Claim of a particular Class bears the same ratio to all
distributions (and, in the case of Disputed Claims, allocations) on account of a
particular Class or Classes, as the dollar amount of such Allowed Claim bears to
the dollar amount of all Allowed Claims and Disputed Claims (as applicable) in
such Class or Classes.
 
1.124.       Record Date:  The record date for voting on the Plan, which shall
be __________ _, 2009, for Holders of Allowed Claims in Class 2A or Class 2B.
 
1.125.       Registration Rights Agreement:  The registration rights agreement
to be entered into by Reorganized Aurora, substantially in the form to be
included in the Plan Supplement.
 
1.126.       Reinstated or Reinstatement:  Either (i) leaving unaltered the
legal, equitable, and contractual right to which a Claim entitles the Holder of
such Claim so as to leave such Claim unimpaired in accordance with Bankruptcy
Code § 1124 or (ii) notwithstanding any contractual provision or applicable law
that entitles the Holder of such Claim to demand or receive accelerated payment
of such Claim after the occurrence of a default, (a) curing any such default
that occurred before or after the Petition Date, other than a default of a kind
specified in Bankruptcy Code § 365(b)(2); (b) reinstating the maturity of such
Claim as such maturity existed before such default; (c) compensating the Holder
of such Claim for any damages incurred as a result of any reasonable reliance by
such Holder on such contractual provision or such applicable law; or (d) not
otherwise altering the legal, equitable, or contractual rights to which such
Claim entitles the Holder of such Claim; provided, however, that any contractual
right that does not pertain to the payment when due of principal and interest on
the obligation on which such Claim is based, including, but not limited to,
financial covenant ratios, negative pledge covenants, covenants or restrictions
on merger or consolidation, and affirmative covenants regarding corporate
existence, prohibiting certain transactions or actions contemplated by the Plan,
or conditioning such transactions or actions on certain factors, shall not be
required to be reinstated in order to accomplish the Reinstatement.

 
-13-

--------------------------------------------------------------------------------

 

1.127.       Rejection Claims:  All Claims arising as a result of a Debtor’s
rejection of an Executory Contract pursuant to Bankruptcy Code §§ 365 and 1123,
subject to the limitations provided in Bankruptcy Code § 502(b).
 
1.128.       Released Parties:  Collectively, (i) the Debtors and the
Reorganized Debtors; (ii) the First Lien Loan Lenders, the Second Lien Loan
Lenders, the DIP Facility Lenders, and the Administrative Agents, solely in
their respective capacities as such; (iii) BNP Paribas, in its capacity as (A)
sole lead arranger and sole bookrunner under the First Lien Loan, the Second
Lien Loan, and the DIP Facility and (B) issuing bank under the First Lien Loan
and the DIP Facility; (iv) the Creditors Committee and the members thereof,
solely in their respective capacities as such; (v) the current and former
directors, officers, stockholders, professionals, and employees of (a) the
Debtors and (b) the Reorganized Debtors; (vi) with respect to each of the
foregoing Persons, such Person’s predecessors, successors, and assigns, and
current and former directors, officers, employees, stockholders, members,
subsidiaries, affiliates, principals, agents, advisors, financial advisors,
attorneys, accountants, investment bankers, consultants, underwriters,
appraisers, representatives, and other professionals, in each case in their
respective capacities as such; and (vii) any Person claimed to be liable
derivatively through any Person referred to in clauses (i), (ii), (iii), (iv),
(v) or (vi) of this Section 1.128.
 
1.129.       Releasing Party or Releasing Parties: Either a Non-Debtor Releasing
Party or a Debtor Party (as applicable), or collectively, the Non-Debtor
Releasing Parties and the Debtor Parties (as applicable).
 
1.130.       Reorganized Aurora:  Aurora, as reorganized on and after the
Effective Date.
 
1.131.       Reorganized Aurora LLC Agreement:  The Limited Liability Company
Agreement of Reorganized Aurora to become effective, subject to Section 6.19(b)
hereof, after the Effective Date upon the consummation of the Delaware
Conversion, the form of which is to be attached as an exhibit to the Voting
Agreement and included in the Plan Supplement.
 
1.132.       Reorganized Debtors:  Collectively, Reorganized Aurora and
Reorganized HPPC.
 
1.133.       Reorganized HPPC:  HPPC, as reorganized on and after the Effective
Date.
 
1.134.       Schedules:  The schedules of assets and liabilities and statements
of financial affairs that have been filed, or may be filed, in the Bankruptcy
Court by the Debtors in accordance with Bankruptcy Code § 521 and/or any
applicable ruling of the Bankruptcy Court, as any such schedules or statements
(if any) may be amended or supplemented from time to time in accordance with
Bankruptcy Rule 1009 or an order of the Bankruptcy Court.

 
-14-

--------------------------------------------------------------------------------

 

1.135.       Second Lien Loan:  That certain second lien term loan facility, in
an initial amount of up to $50 million, dated as of August 20, 2007, as the same
may have been amended from time to time, by and between Aurora, as borrower; the
Second Lien Loan Administrative Agent, as administrative agent; BNP Paribas as
the sole lead arranger and sole bookrunner; the Second Lien Loan Lenders, as
lenders; and the Second Lien Loan Guarantors, as guarantors, together with all
documents, instruments, and agreements related thereto or entered into in
connection therewith.
 
1.136.       Second Lien Loan Administrative Agent:  The Administrative Agent,
as such term is defined in the Second Lien Loan, which is currently Laminar
Direct Capital, LLC, and all successors and assigns thereof.
 
1.137.       Second Lien Loan Claims:  All Claims of the Second Lien Loan
Administrative Agent and the Second Lien Loan Lenders against the Debtors
represented by, related to, arising under, or in connection with the Second Lien
Loan and/or the Second Lien Loan Guarantees, for any and all outstanding
obligations thereunder incurred through and including the Effective Date, after
taking into account the sum of all payments made to the Second Lien Loan Lenders
prior to the Effective Date on account of such Claims.
 
1.138.       Second Lien Loan Guarantees:  The guarantees issued by the Second
Lien Loan Guarantors of Aurora’s repayment obligations under the Second Lien
Loan.
 
1.139.       Second Lien Loan Guarantors:  The Guarantors, as such term is
defined in the Second Lien Loan, and all successors and assigns thereof.
 
1.140.       Second Lien Loan Lenders:  The Lenders, as such term is defined in
the Second Lien Loan, and all participants (if any), successors, and assigns
thereof.
 
1.141.       Secondary Liability Claim:  A Claim that arises from a Debtor being
liable as a guarantor of, or otherwise being jointly, severally, or secondarily
liable for, any contractual, tort, or other obligation of another Debtor,
including any Claim based on:  (a) guarantees of collection, payment, or
performance (including, but not limited to, any of the Guarantees or any
guarantee relating to any Executory Contract); (b) indemnity bonds, obligations
to indemnify, or obligations to hold harmless; (c) performance bonds; (d)
contingent liabilities arising out of contractual obligations or out of
undertakings (including any assignment or other transfer) with respect to
leases, operating agreements, or other similar obligations made or given by a
Debtor relating to the obligations or performance of another Debtor; (e)
vicarious liability; (f) liabilities arising out of piercing the corporate veil,
alter ego liability, or similar legal theories; or (g) any other joint or
several liability that any Debtor may have in respect of any obligation that is
the basis of a Claim.
 
1.142.       Secured Claims:  All Claims that are secured by a properly
perfected and not otherwise avoidable Lien on property in which an Estate has an
interest or that is subject to setoff under Bankruptcy Code § 553, solely to the
extent of the value of the Claim Holder’s interest in the applicable Estate’s
interest in such property or to the extent of the amount subject to setoff, as
applicable, as determined pursuant to Bankruptcy Code § 506(a) and, if
applicable, § 1129(b); provided, however, that if the Holder of a Secured Claim
is entitled to and does timely elect application of Bankruptcy Code §
1111(b)(2), then such Holder’s Claim shall be a Secured Claim to the extent such
Claim is Allowed.

 
-15-

--------------------------------------------------------------------------------

 

1.143.       Securities Act:  The Securities Act of 1933, as amended.
 
1.144.       Tax Claims:  All Claims that are entitled to priority under
Bankruptcy Code § 507(a)(8).
 
1.145.       Tranche A Notes:  The $20 million of reinstated and modified
indebtedness previously funded and outstanding pursuant to the First Lien Loan,
to be issued by Reorganized Aurora under the Exit Credit Facility as secured
tranche A notes, and to be guaranteed by the Exit Credit Facility Guarantor
pursuant to the Exit Credit Facility Guarantee, and all security and other
documents related thereto or entered into in connection therewith.
 
1.146.       Tranche B Notes:  The $20 million of reinstated and modified
indebtedness previously funded and outstanding pursuant to the First Lien Loan,
to be issued by Reorganized Aurora under the Exit Credit Facility as secured
tranche B notes, and to be guaranteed by the Exit Credit Facility Guarantor
pursuant to the Exit Credit Facility Guarantee, and all security and other
documents related thereto or entered into in connection therewith.
 
1.147.       Triggering Event:  The passing of 18 months after the Effective
Date.
 
1.148.       2004 Equity Incentive Plan:  That certain equity incentive plan,
adopted and approved by Aurora in 2004, which plan provides for the grant of
options or restricted shares for compensatory purposes for up to 1,000,000
shares of Old Aurora Common Stock.
 
1.149.       2006 Stock Incentive Plan:  That certain stock incentive plan,
adopted and approved by Aurora in 2006, which plan provides for the award of
options or restricted shares for compensatory purposes for up to 8,000,000
shares of Old Aurora Common Stock.
 
1.150.       Utah Articles of Organization:  The certificate of formation of the
Utah limited liability company into which Reorganized Aurora will be converted,
subject to Section 6.19(b) hereof, pursuant to the Utah Conversion, to be filed
with the Secretary of State of Utah after the Effective Date, the form of which
is to be attached as an exhibit to the Voting Agreement and included in the Plan
Supplement.
 
1.151.       Utah Conversion:  The conversion of Reorganized Aurora from a Utah
corporation to a Utah limited liability company to be effected, subject to
Section 6.19(b) hereof, after the Effective Date.
 
1.152.       Utility Companies:  Those Persons who, in connection with the
operation of the Debtors’ business and the Debtors’ management of their
properties, supplied or provided electricity, water, sewer, telephone,
communications, trash collection, and/or other services of this general
character to either of the Debtors prior to the Petition Date.

 
-16-

--------------------------------------------------------------------------------

 

1.153.       Voting Agreement:  The voting agreement, substantially in the form
to be included in the Plan Supplement, to be entered into on the Effective Date
by Reorganized Aurora and the respective holders of the New Aurora Class A
Common Stock  and the New Aurora Preferred Stock, pursuant to which the
respective holders of the New Aurora Class A Common Stock  and the New Aurora
Preferred Stock will agree, subject to Section 6.19(b) hereof, to vote all such
shares to approve the Utah Conversion, the Delaware Conversion, and the
Reorganized Aurora LLC Agreement.
 
1.154.       Voting Deadline:  The deadline established by the Bankruptcy Court
as the last date to timely submit a Ballot for voting to accept or to reject the
Plan.
 
1.155.       Working Capital Loans:  That certain secured revolving working
capital facility component, in an initial amount of up to $5 million, to be
provided under the Exit Credit Facility, and to be guaranteed by the Exit Credit
Facility Guarantor pursuant to the Exit Credit Facility Guarantee.
 
1.156.       Working Capital Loans Notes:  The notes to be issued by Reorganized
Aurora under the Exit Credit Facility to the Exit Credit Facility Lenders in
connection with, and evidencing obligations under, the Working Capital Loans.
 
ARTICLE II
 
CLASSIFICATION OF CLAIMS AND INTERESTS
 
2.1.           In accordance with Bankruptcy Code § 1123(a)(1), Administrative
Claims, DIP Facility Claims, and Tax Claims have not been classified and are
excluded from the following Classes.  Article III of the Plan describes the
treatment of Administrative Claims, DIP Facility Claims, and Tax Claims.  For
the purposes of the Plan, Holders of Claims against, or Interests in, the
Debtors are grouped as follows in accordance with Bankruptcy Code § 1122(a):
 
2.2.           Class 1 — Priority Claims.  Class 1 consists of all Priority
Claims against either of the Debtors.  Class 1 Claims shall be treated in the
manner set forth in Section 4.2 hereof.
 
2.3.           Class 2 — Secured Claims Against One or Both of the Debtors.
 
   (a)           Class 2A – First Lien Loan Claims.  Class 2A consists of all
First Lien Loan Claims.  Class 2A Claims shall be treated in the manner set
forth in Section 5.2 hereof.
 
  (b)           Class 2B – Second Lien Loan Claims.  Class 2B consists of all
Second Lien Loan Claims.  Class 2B Claims shall be treated in the manner set
forth in Section 5.3 hereof.
 
   (c)           Class 2C — Other Secured Claims Against Aurora or HPPC.  Class
2C consists of all Secured Claims against Aurora and/or HPPC that are not
otherwise classified in this Article II.  Accordingly, Class 2C Claims do not
include the NW Bank Secured Claims or any Claims under, respectively, the First
Lien Loan, the First Lien Loan Guarantees, the Second Lien Loan, the Second Lien
Loan Guarantees, the DIP Facility, or the DIP Facility Guarantee, but do include
any secured capital leases of Aurora and/or HPPC.  Class 2C Claims shall be
treated in the manner set forth in Section 4.3 hereof.

 
-17-

--------------------------------------------------------------------------------

 

   (d)           Class 2D — NW Bank Secured Claims.  Class 2D consists of all NW
Bank Secured Claims.  Class 2D Claims shall be treated in the manner set forth
in Section 4.4 hereof.
 
2.4.           Class 3 – General Unsecured Claims Against Aurora or HPPC.
 
   (a)           Class 3A — General Unsecured Claims Against Aurora.  Class 3A
consists of all General Unsecured Claims against Aurora that are not otherwise
classified pursuant to this Article II.  Class 3A Claims shall be treated in the
manner set forth in Section 5.4 hereof.
 
  (b)           Class 3B — General Unsecured Claims Against HPPC.  Class 3B
consists of all General Unsecured Claims against HPPC that are not otherwise
classified pursuant to this Article II.  Class 3B Claims shall be treated in the
manner set forth in Section 5.5 hereof.
 
2.5.           Class 4 – Old Aurora Common Stock Interests.  Class 4 consists of
all Interests arising under or in connection with the Old Aurora Common
Stock.  Class 4 Interests shall be treated in the manner set forth in Section
5.6 hereof.
 
2.6.           Class 5 — Intercompany Claims.  Class 5 consists of all
Intercompany Claims.  Class 5 Claims shall be treated in the manner set forth in
Section 5.7 hereof.
 
2.7.           Class 6 — Old HPPC Interests.  Class 6 consists of all Old HPPC
Interests.  Class 6 Interests shall be treated in the manner set forth in
Section 5.8 hereof.
 
ARTICLE III
 
TREATMENT OF ADMINISTRATIVE
CLAIMS, DIP FACILITY CLAIMS, AND TAX CLAIMS
 
3.1.           Administrative Claims.  Each Holder of an Allowed Administrative
Claim, other than a Holder of an Allowed DIP Facility Claim (which Claims shall
be treated and satisfied in the manner set forth in Section 3.2 hereof), shall
receive, in full satisfaction, settlement, release, and discharge of, and in
exchange for, such Allowed Claim, Cash equal to the amount of such Allowed Claim
on the later of (i) the Initial Distribution Date and (ii) the date that is 10
days after the Allowance Date, except to the extent that such Holder has agreed
to a less favorable treatment of such Allowed Claim; provided, however, that
Allowed Administrative Claims representing obligations incurred in the ordinary
course of the Debtors’ business and assumed by the Debtors shall be paid or
performed in accordance with the terms and conditions of the particular
transactions and any agreements related thereto.
 
3.2.           DIP Facility Claims:  DIP Facility Claims shall be Allowed Claims
under the Plan in the aggregate amount equal to all obligations under (i) the
DIP Facility (as against Aurora) and/or (ii) the DIP Facility Guarantee (as
against the DIP Facility Guarantor), as applicable, outstanding as of the
Effective Date, as agreed to by the DIP Facility Lenders and the Debtors, or in
the event of a dispute regarding such amount, as such amount has been determined
by a Final Order of the Bankruptcy Court.  On the Effective Date (or as soon
thereafter as is practicable), (a) each Holder of an Allowed DIP Facility Claim
shall receive, in full satisfaction, settlement, release, and discharge of, and
in exchange for, such Allowed Claim, Cash in an amount equal to such Holder’s
Pro Rata share of the aggregate amount of the outstanding Allowed DIP Facility
Claims, which payments shall collectively be in the amount equal to the
aggregate outstanding amount of the Allowed DIP Facility Claims, and (b) either
(i) the DIP Facility Lenders shall receive cancellation without draw of all
outstanding letters of credit issued under the DIP Facility or (ii) such
outstanding letters of credit shall be replaced with, to the extent practicable,
or supported by, new letters of credit to be issued under the Exit Credit
Facility.

 
-18-

--------------------------------------------------------------------------------

 

3.3.           Tax Claims.  Each Holder of an Allowed Tax Claim shall receive,
in full satisfaction, settlement, release, and discharge of, and in exchange
for, such Allowed Claim, at the election of the applicable Debtor, either (i)
Cash equal to the amount of such Allowed Claim on the later of (a) the Initial
Distribution Date and (b) the date that is 30 days after the Allowance Date,
except to the extent such Holder has agreed to a less favorable treatment of
such Allowed Claim, or (ii) in accordance with Bankruptcy Code § 1129(a)(9)(C),
deferred Cash payments (a) of a value, as of the Effective Date, equal to the
amount of such Allowed Tax Claim, (b) over a period not exceeding five years
after the Petition Date, and (c) in a manner not less favorable than the
treatment of the most favored nonpriority unsecured Claim provided for by the
Plan, except to the extent such Holder has agreed to a less favorable treatment
of such Allowed Claim.
 
ARTICLE IV
 
TREATMENT OF CLASSES THAT ARE NOT IMPAIRED UNDER THE PLAN
 
4.1.           Unimpaired Classes.  Classes 1, 2C, and 2D are unimpaired under
the Plan.  Therefore, pursuant to Bankruptcy Code § 1126(f), the Holders of
Allowed Claims in such Classes are conclusively presumed to have accepted the
Plan and are not entitled to vote thereon.
 
4.2.           Class 1 — Priority Claims.  If not otherwise paid in full
pursuant to a Final Order of the Bankruptcy Court prior to the Confirmation
Date, and except to the extent such Holder has agreed to a less favorable
treatment of such Allowed Claim, each Holder of an Allowed Class 1 Claim shall
receive, in full satisfaction, settlement, release, and discharge of, and in
exchange for, such Allowed Claim, Cash equal to the amount of such Allowed Claim
on the latest of (i) the Initial Distribution Date, (ii) the date that is 30
days after the Allowance Date of such Claim, and (iii) the date when such
Allowed Claim becomes due and payable according to its terms and conditions.
 
4.3.           Class 2C — Other Secured Claims Against Aurora or HPPC.  In full
satisfaction, settlement, release, and discharge of, and in exchange for, each
Allowed Class 2C Claim, and except to the extent such Holder has agreed to a
less favorable treatment of such Allowed Claim, at the election of the
applicable Debtor, such Debtor shall either:  (a) pay the amount of such Allowed
Class 2C Claim against it in full, in Cash, on the later of the Effective Date
or the Allowance Date of such Claim; (b) return the underlying collateral to the
Holder of such Allowed Class 2C Claim; (c) Reinstate such Allowed Class 2C Claim
in accordance with the provisions of Bankruptcy Code § 1124(2); (d) pay such
Allowed Class 2C Claim in full in the ordinary course; or (e) treat such Allowed
Class 2C Claim in a manner otherwise agreed to by the Holder thereof.

 
-19-

--------------------------------------------------------------------------------

 
 
4.4.         Class 2D — NW Bank Secured Claims.
 
(a)  The NW Bank Note Secured Claim:  The NW Bank Note Secured Claim shall be
deemed an Allowed Claim in an amount equal to the value of the NW Bank Note
Collateral as of the Effective Date, as determined pursuant to Bankruptcy Code §
506(a).  In full satisfaction, settlement, release, and discharge of, and in
exchange for, the NW Bank Note Secured Claim, on the Effective Date, or as soon
thereafter as is practicable, Aurora shall transfer ownership of the NW Bank
Note Collateral to the Holder of the NW Bank Secured Claim.  On the Effective
Date, the NW Bank Note and all outstanding notes and Liens issued in connection
with the NW Bank Note shall be cancelled and shall be deemed terminated and of
no force and effect.  The sum total of the value of the distributions to be made
to the Holder of the Allowed NW Bank Note Secured Claim, as of the Effective
Date, shall not exceed the amount of Allowed NW Bank Note Secured Claims.
 
(b)  The NW Bank LCs Claim:  The NW Bank LCs Claim shall be deemed an Allowed
Claim in an amount equal to the value of the NW Bank LCs Collateral as of the
Effective Date, as determined pursuant to Bankruptcy Code § 506(a).  To the
extent the Debtors or any other third party with a right to do so has not fully
drawn down upon the NW Bank LCs as of the Effective Date, the Debtors shall, in
full satisfaction, settlement, release, and discharge of, and in exchange for
the Allowed NW Bank LCs Claim, release from the NW Bank LCs Collateral to NW
Bank the amount, if any, equal to what has been so drawn down prior to the
Effective Date, and at the election of the Debtors, either (1) the NW Bank LCs
shall remain in full force and effect on and after the Effective Date according
to their terms for the full remaining undrawn amount thereof, and NW Bank shall
retain as collateral therefor the remaining NW Bank LCs Collateral, or (2) the
NW Bank LCs shall be terminated and NW Bank shall receive cancellation without
draw of the remaining undrawn NW Bank LCs, in which case NW Bank shall have no
further rights, claims, or interests in, any of the remaining NW Bank LCs
Collateral, which shall in turn be released to the Debtors free and clear of any
Liens, claims, or interests of NW Bank.  To the extent the Debtors or any other
third party with a right to do so has fully drawn down upon the NW Bank LCs as
of the Effective Date, in full satisfaction, settlement, release, and discharge
of, and in exchange for the Allowed NW Bank LCs Claim, the Debtors shall release
from the NW Bank LCs Collateral to NW Bank an amount equal to what has been so
drawn down prior to the Effective Date, and the NW Bank LCs shall be terminated,
NW Bank shall have no further rights, claims, or interests in, any of the
remaining NW Bank LCs Collateral or other Claims against the Debtors or the
Reorganized Debtors with respect thereto, and all outstanding notes and Liens
issued in connection with the NW Bank LCs shall be cancelled and shall be deemed
terminated and of no force and effect.  The sum total of the value of the
distributions to be made to the Holder of the Allowed NW Bank LCs Claim, as of
the Effective Date, shall not exceed the amount of Allowed NW Bank LCs Claims.
 
4.5.         Special Provision Regarding Unimpaired Claims.  Except as may
otherwise be provided in the Plan, the Confirmation Order, any other order of
the Bankruptcy Court, or any Plan Document, nothing shall affect the Debtors’ or
the Reorganized Debtors’ (as applicable) rights and defenses, both legal and
equitable, with respect to any Claim that is not impaired under this Plan,
including, but not limited to, all rights with respect to legal and equitable
defenses to, and/or setoffs or recoupments against, such Claim.

 
-20-

--------------------------------------------------------------------------------

 

ARTICLE V
 
TREATMENT OF CLASSES THAT ARE IMPAIRED UNDER THE PLAN
 
5.1.         Impaired Classes.  Classes 2A, 2B, 3A, 3B, 4, 5, and 6 are impaired
under the Plan.  Holders of Allowed Claims in Classes 2A, 2B, 3A, or 3B are
entitled to vote to accept or reject the Plan.  Holders of Claims or Interests
(as applicable) in Classes 4, 5, and 6 shall receive no distribution under the
Plan (other than as set forth in Section 5.7 hereof with respect to Class 5
Intercompany Claims); therefore, the Holders of Claims or Interests (as
applicable) in those Classes are deemed to have rejected the Plan and, pursuant
to Bankruptcy Code § 1126(g), are not entitled to vote to accept or reject the
Plan.
 
5.2.         Class 2A — First Lien Loan Claims.
 
(a) The First Lien Loan Claims shall be deemed Allowed Claims in the aggregate
amount of accrued and unpaid principal, interest, fees, expenses, and other
obligations under the First Lien Loan up to the Effective Date (subject to
Bankruptcy Code § 506(b)).
 
(b) On the Effective Date, or as soon thereafter as is practicable, each Holder
of an Allowed Class 2A Claim as of the Distribution Record Date, or an affiliate
of such Holder designated by such Holder prior to the Effective Date, shall
receive (i) as reinstatement and modification of a portion of such Allowed Claim
against each of the Debtors, such Holder’s Pro Rata share of the New Secured
Notes, and (ii) in full satisfaction, settlement, release, and discharge of, and
in exchange, for the remaining portion of such Allowed Claim against each of the
Debtors, such Holder’s Pro Rata share of [32] million shares of the New Aurora
Preferred Stock.  Such shares of New Aurora Preferred Stock issued on such date
shall, in the aggregate, represent, as of such date, 100% of the outstanding
shares of New Aurora Preferred Stock, and shall not be subject to any dilution
or further issuance of any additional shares of New Aurora Preferred Stock
except as expressly provided under Plan Section 6.15(f).  For purposes of this
Section 5.2(b), "affiliate" means, with respect to a Holder, a subsidiary of a
Holder or any other entity that is directly or indirectly owned by the same
parent entity that directly or indirectly owns the Holder.
 
(c)  The Allowed First Lien Loan Claims shall be considered Allowed Claims
against (a) Aurora (in its capacity as the borrower under the First Lien Loan)
and (b) HPPC, in its capacity as a First Lien Loan Guarantor.  The sum total of
the value of the distributions to be made to the Holders of Allowed First Lien
Loan Claims, as of the Effective Date, shall not exceed the aggregate amount of
Allowed First Lien Loan Claims.
 
(d)  Pursuant to Section 4.01 of the First Lien Loan, and as set forth further
in Plan Sections 6.6(d), 6.13, 6.15, and 6.20, the total distributions of the
New Secured Notes and the [32] million shares of New Aurora Preferred Stock to
be provided for under this Plan Section 5.2 on account of Allowed First Lien
Loan Claims, shall be made by the Reorganized Debtors on the Effective Date to
the First Lien Loan Administrative Agent for subsequent distribution on a Pro
Rata basis to the Holders of Allowed First Lien Loan Claims (or such Holder’s
affiliate, as provided for in Plan Section 5.2(b)) as of the Distribution Record
Date.

 
-21-

--------------------------------------------------------------------------------

 

(e)  On the Effective Date, or as soon thereafter as practicable, upon full
satisfaction of the requirements set forth in Plan Section 5.2(b), (i) $20
million of the Allowed Class 2A Claims shall be reinstated and modified as a
funded debt tranche in the form of the Tranche A Notes under the Exit Credit
Facility, (ii) another $20 million of the Allowed Class 2A Claims shall be
reinstated and modified as another funded debt tranche in the form of the
Tranche B Notes under the Exit Credit Facility, and (iii) the remaining portion
of the Class 2A Claims shall be exchanged with Reorganized Aurora for the New
Aurora Preferred Stock and subsequently be cancelled by Reorganized Aurora.
 
5.3.         Class 2B — Second Lien Loan Claims.
 
(a)  The Second Lien Loan Claims shall be deemed Allowed Claims in the aggregate
amount of accrued and unpaid principal, interest, fees, expenses, and other
obligations under the Second Lien Loan up to the Effective Date (subject to
Bankruptcy Code § 506(b)).
 
(b)  On the Effective Date, or as soon thereafter as is practicable, each Holder
of an Allowed Class 2B Claim as of the Distribution Record Date, or an affiliate
of such Holder designated by such Holder prior to the Effective Date, shall
receive in full satisfaction, settlement, release, and discharge of, and in
exchange for such Allowed Claim against each of the Debtors, such Holder’s Pro
Rata share of [56] million shares of New Aurora Class A Common Stock.  Such
shares of New Aurora Class A Common Stock issued on such date shall, in the
aggregate, represent, as of the Effective Date, 100% of the outstanding shares
of New Aurora Class A Common Stock, subject to dilution on a pari passu basis
with all other Holders of shares of New Aurora Class A Common Stock  upon the
issuance of shares of New Aurora Class A Common Stock  upon the exercise of the
New Warrants.  For purposes of this Section 5.3(b), "affiliate" means, with
respect to a Holder, a subsidiary of a Holder or any other entity that is
directly or indirectly owned by the same parent entity that directly or
indirectly owns the Holder.
 
(c)  The Allowed Second Lien Loan Claims shall be considered Allowed Claims
against (a) Aurora (in its capacity as the borrower under the Second Lien Loan)
and (b) HPPC, in its capacity as a Second Lien Loan Guarantor.  The sum total of
the value of the distributions to be made to the Holders of Allowed Second Lien
Loan Claims, as of the Effective Date, shall not exceed the aggregate amount of
Allowed Second Lien Loan Claims.
 
(d)  Pursuant to Section 4.01 of the Second Lien Loan, and as set forth further
in Plan Sections 6.6(d) and 6.14, the total distribution of the [56] million
shares of New Aurora Class A Common Stock  to be provided for under this Plan
Section 5.3 on account of Allowed Second Lien Loan Claims shall be made by the
Reorganized Debtors on the Effective Date to the Second Lien Loan Administrative
Agent for subsequent distribution on a Pro Rata basis to the Holders of Allowed
Second Lien Loan Claims (or such Holder’s affiliate, as provided for in Plan
Section 5.3)(a))  as of the Distribution Record Date.
 
(e)  Upon full satisfaction of the requirements set forth in Plan Section
5.3(b), all Class 2B Claims and all outstanding notes and Liens issued in
connection with the Second Lien Loan and the Second Lien Loan Guarantees (if
any) shall be cancelled and shall be deemed terminated and of no force and
effect.

 
-22-

--------------------------------------------------------------------------------

 

5.4.           Class 3A — General Unsecured Claims Against Aurora.  If not
otherwise paid in full pursuant to a Final Order of the Bankruptcy Court prior
to the Confirmation Date, and except to the extent such Holder has agreed to a
less favorable treatment of such Allowed Claim, each Holder of an Allowed Class
3A Claim shall receive, in full satisfaction, settlement, release, and discharge
of, and in exchange for, such Allowed Claim, such Holder’s Pro Rata Share of
$150,000 on the latest of (i) the Initial Distribution Date, (ii) the date that
is 30 days after the Allowance Date of such Claim, and (iii) the date when such
Allowed Claim becomes due and payable according to its terms and conditions.  On
the Effective Date, all Class 3A Claims shall be cancelled and be deemed
terminated and of no force and effect.
 
5.5.           Class 3B — General Unsecured Claims Against HPPC.  If not
otherwise paid in full pursuant to a Final Order of the Bankruptcy Court prior
to the Confirmation Date, and except to the extent such Holder has agreed to a
less favorable treatment of such Allowed Claim, each Holder of an Allowed Class
3B Claim shall receive, in full satisfaction, settlement, release, and discharge
of, and in exchange for, such Allowed Claim, such Holder’s Pro Rata Share of
$50,000 on the latest of (i) the Initial Distribution Date, (ii) the date that
is 30 days after the Allowance Date of such Claim, and (iii) the date when such
Allowed Claim becomes due and payable according to its terms and conditions;
provided, however, that no Holder of a Class 3B Claim shall be entitled to
receive a distribution in Cash that exceeds 100% of the Allowed amount of its
Claim.  On the Effective Date, all Class 3B Claims shall be cancelled and be
deemed terminated and of no force and effect.
 
5.6.           Class 4 — Old Aurora Stock Interests.  On the Effective Date, all
outstanding shares of Old Aurora Common Stock and all other Old Stock of Aurora
shall be cancelled and shall be deemed terminated and of no force and
effect.  In addition, without limiting the generality of the foregoing, any and
all options or rights to exercise warrants or options or to otherwise acquire
any shares of Old Aurora Common Stock or any other Interest in Aurora, under any
of the Existing Stock Option Plans or otherwise, shall be cancelled and be
deemed terminated and of no force and effect.  No distribution of any kind shall
be made on account of the Old Aurora Common Stock or any other Old Stock of
Aurora under the Plan.
 
5.7.           Class 5 — Intercompany Claims.  Class 5 Claims shall be Allowed
in the amounts as reflected on the Debtors’ respective books and records;
provided, however, that all Intercompany Claims shall be reviewed by the Debtors
and adjusted, continued, or discharged, as the Debtors determine, as appropriate
(by, among other things, releasing such claims, contributing them to capital,
issuing a dividend, or leaving them unimpaired), taking into account, among
other things, the distribution of consideration under the Plan and the economic
condition of the Reorganized Debtors, among other things.  The Holders of
Intercompany Claims shall not be entitled to participate in any of the
distributions on account of Claims under Sections 5.2, 5.3, 5.4, or 5.5 hereof
and shall only be entitled to the treatment provided in this Section 5.7.
 
5.8.           Class 6 — Old HPPC Interests.  On the Effective Date, all
outstanding Old HPPC Interests or any other Old Stock of HPPC shall be cancelled
and shall be deemed terminated and of no force and effect.  In addition, without
limiting the generality of the foregoing, any and all options or rights to
exercise warrants or options or to otherwise acquire any Old HPPC Interests or
any other Interest in HPPC shall be cancelled and be deemed terminated and of no
force and effect.  No distribution of any kind shall be made on account of the
Old HPPC Interests under the Plan to the Holders of such
Interests.  Notwithstanding the foregoing, 100% of the new equity in Reorganized
HPPC shall be issued to Reorganized Aurora.

 
-23-

--------------------------------------------------------------------------------

 

5.9.         Special Provision Regarding Impaired Claims.  Except as may
otherwise be provided in the Plan (including, without limitation, Plan Section
6.27(a)), the Confirmation Order, any other order of the Bankruptcy Court, or
any Plan Document, nothing shall affect the Debtors’ or the Reorganized Debtors’
(as applicable) rights and defenses, both legal and equitable, with respect to
any Claims that are impaired under this Plan, including, but not limited to, all
rights with respect to legal and equitable defenses to, and/or setoffs or
recoupments against, such Claims.
 
ARTICLE VI
 
MEANS FOR IMPLEMENTATION OF THE PLAN
 
6.1.         Boards of Directors or Managers of the Reorganized Debtors.
 
(a)  As of the Effective Date, Reorganized Aurora shall initially have a
seven-person Board of Directors consisting of the following designations:  (i)
five directors to be designated by the Second Lien Loan Administrative Agent on
behalf of the Second Lien Loan Lenders, and (ii) two directors to be designated
by the First Lien Loan Administrative Agent, on behalf of the First Lien Loan
Lenders.  The names of the initial anticipated members of the Board of Directors
of Reorganized Aurora shall be disclosed to the Bankruptcy Court pursuant to
Bankruptcy Code § 1129(a)(5) on or before the Confirmation Date, unless some
later date is permitted by the Bankruptcy Court.  Reorganized Aurora shall be
the initial manager of Reorganized HPPC.
 
(b)  Upon the occurrence of the Triggering Event, the holders of the New Aurora
Preferred Stock shall have the right to thereafter designate five directors to
the Board of Directors of Reorganized Aurora, and the number of directors
designated by the holders of the New Aurora Class A Common Stock  shall be
reduced to two.
 
(c)  Subject to the voting rights to be afforded to the holders of the New
Aurora Preferred Stock, the boards of directors of the Reorganized Debtors shall
have full power and authority to manage the respective businesses and affairs of
the Reorganized Debtors.
 
6.2.         Ownership of Reorganized HPPC and non-Debtor Subsidiaries or
Affiliates.
 
(a) On the Effective Date, 100% of the new membership interests in Reorganized
HPPC shall be issued to Reorganized Aurora.
 
(b) In addition (other than with respect to any stock interests cancelled, sold,
or otherwise transferred by either of the Debtors on or prior to the Effective
Date), on the Effective Date, each Reorganized Debtor shall own and retain its
equity interests in any non-Debtor subsidiaries or Affiliates (to the extent
that any such non-Debtor subsidiary or Affiliate has not been dissolved, sold,
or otherwise transferred under applicable law prior to the Effective Date) to
the same extent that the applicable Debtor owned an equity interest in such
non-Debtor subsidiary or Affiliate prior to the Effective Date.  Without
limiting the generality of the foregoing, on the Effective Date, Reorganized
Aurora shall directly or indirectly own, to the same extent Aurora did as of the
Effective Date, interests in Aurora Indiana, LLC; Aurora Kentucky, LLC; AOG
Michigan, LLC; Aurora Operating, LLC; Celebration Mining Company; Circle Oil,
LLC; and Indiana Royalty Trustory, LLC (to the extent that any such non-Debtor
subsidiary or Affiliate has not been dissolved, sold, or otherwise transferred
under applicable law prior to the Effective Date).

 
-24-

--------------------------------------------------------------------------------

 

6.3.         Issuance of New Securities; Execution and Delivery of Plan
Documents.
 
(a)   On the Effective Date, Reorganized Aurora shall issue the New Aurora Class
A Common Stock and the New Aurora Preferred Stock, and the Reorganized Debtors
shall issue notes (including, without limitation, the New Secured Notes and the
Working Capital Loans Notes) and may issue the New Warrants (defined below in
Plan Section 6.13(e)), in each case, in connection with the Exit Credit
Facility, the Exit Credit Facility Guarantee, or otherwise in connection with
any other Plan Document.  In addition, Reorganized HPPC shall issue 100% of its
membership interests to Reorganized Aurora.  The issuance of (i) the New Aurora
Class A Common Stock (including, but not limited to, the issuance of any shares
of stock issued upon the exercise of the New Warrants), the New Aurora Preferred
Stock by Reorganized Aurora (including, pursuant to Sections 5.2, 5.3, 6.14,
6.15, and 6.20 hereof), and of the capital stock of Reorganized HPPC, pursuant
to this Plan, or (ii) the New Aurora Class B Common Stock and any and all notes
(including the New Secured Notes and the Working Capital Loans Notes) or
warrants (including the New Warrants) under or in connection with the Exit
Credit Facility or the Exit Credit Facility Guarantee, or otherwise by either of
the Reorganized Debtors, shall all be authorized hereby without the need for any
further corporate action or court order.
 
(b)   The execution and delivery by the Debtor(s) or the Reorganized Debtor(s)
party thereto (as applicable) of all Plan Documents (including, without
limitation, the Exit Credit Facility, the New Secured Notes, the Working Capital
Loans Notes, the Exit Credit Facility Guarantee, any document memorializing the
Management and Director Equity Plan or the terms and conditions of the New
Aurora Class A Common Stock, the New Aurora Class B Common Stock, the New Aurora
Preferred Stock, the New Warrants, the Registration Rights Agreement, the Voting
Agreement, and/or any other agreement entered into, or instrument, security
interest, guarantee, or note issued in connection with any of the foregoing, any
other Plan Document, and any other document reasonably necessary or appropriate
to effectuate the events contemplated herein and therein), is hereby authorized
without the need for any further corporate action or court order.  All such Plan
Documents shall become effective and binding upon the parties thereto
simultaneously in accordance with their respective terms and conditions as of
the Effective Date.

 
-25-

--------------------------------------------------------------------------------

 

6.4.         Corporate Governance and Corporate Action.
 
(a)  The Amended and Restated Articles of Incorporation, the Amended and
Restated By-Laws, and the Amended and Restated LLC Agreement.  On or before the
Effective Date, the Reorganized Debtors shall, as applicable (i) file the
Amended and Restated Articles of Incorporation and the Amended and Restated LLC
Agreement with the appropriate state officials in accordance with applicable
state law and (ii) adopt the Amended and Restated By-Laws.  The Amended and
Restated Articles of Incorporation shall, among other things, (i) set forth the
respective terms of the New Aurora Preferred Stock and the New Aurora Common
Stock, (ii) provide that the number of authorized shares of New Aurora Preferred
Stock shall be [45] million and of New Aurora Common Stock  shall be [85]
million, and (iii) provide that the par value of each of the New Aurora
Preferred Stock and the New Aurora Class A Common Stock  shall be $0.01.  After
the Effective Date, the Reorganized Debtors may amend and restate their (as
applicable) respective Amended and Restated Articles of Incorporation, Amended
and Restated By-Laws, Amended and Restated LLC Agreement, and/or other
constituent documents as permitted by the governing state general corporation
law or limited liability company law (as applicable) and the applicable
agreements and constituent documents (including the Amended and Restated
Articles of Incorporation, the Amended and Restated By-Laws, and the Amended and
Restated LLC Agreement) of the Reorganized Debtors.
 
(b)  Corporate Action.  On, before, or after the Effective Date, all actions
reasonably necessary and desirable to effectuate, implement, or adopt:  the Exit
Credit Facility; the New Secured Notes; the Working Capital Loans Notes; the
Exit Credit Facility Guarantee; the issuance of the New Aurora Common Stock
(including any shares of stock issued upon the exercise of the New Warrants),
the New Aurora Preferred Stock, and the New Warrants; the Management and
Director Equity Plan; the Registration Rights Agreement; the Voting Agreement;
the reservation of authorized but unissued shares of New Aurora Class A Common
Stock for  issuance upon the exercise of the New Warrants or otherwise; the
adoption and/or filing (as applicable) of the Amended and Restated Articles of
Incorporation, the Amended and Restated By-Laws, the Amended and Restated LLC
Agreement, or similar constituent documents; the selection of the directors,
officers, and/or managers of the respective Reorganized Debtors; the transfer of
the NW Bank Collateral to the Holder of the Allowed Class 2D Claims (subject to
the terms and conditions of the Plan, including, without limitation Section
4.4(b) thereof); the entry into the Management Transition Services Agreements;
and all other actions or transactions contemplated by the Plan, the Plan
Documents, or such other documents, and all actions reasonably necessary and
desirable to effectuate any of the foregoing, shall be authorized and approved
in all respects hereby without the need for any further corporate or similar
action, or court order.  All matters provided for in the Plan involving the
corporate structure, assets, and/or operations of the Debtors, the Reorganized
Debtors, and any corporate or similar action required by the Debtors or the
Reorganized Debtors in connection with the Plan or the Plan Documents shall be
deemed to have occurred and shall be in effect, without any requirement of
further action by the respective security holders, members, officers, managers,
or directors of the Debtors or the Reorganized Debtors.  After the Confirmation
Date and on or prior to the Effective Date, the appropriate members of the
Boards of Directors and/or managers, members, or officers of the Debtors and the
Reorganized Debtors are authorized and directed to issue, execute, and deliver
the agreements, documents, securities, certificates, and instruments
contemplated by the Plan and/or the Plan Documents in the name of and on behalf
of the applicable Debtor(s) or Reorganized Debtor(s) (as applicable).
 
6.5.         Administration of the Plan.
 
(a) After the Effective Date, each of the Reorganized Debtors is authorized,
respectively, to perform those responsibilities, duties, and obligations set
forth herein, including, without limitation, making distributions as provided
under the Plan, objecting to the allowance of any Claim, and prosecuting any
litigation pertaining thereto, to pay such Claims as may be later Allowed, all
as contemplated by the dispute resolution procedures contained in Plan Section
6.10, and overseeing and governing the continuing affairs and operations of the
Reorganized Debtors on a going-forward basis.

 
-26-

--------------------------------------------------------------------------------

 

(b) The Reorganized Debtors may retain such management, law firms, accounting
firms, experts, advisors, agents, consultants, investigators, appraisers,
auctioneers, or other professionals as they may deem reasonably necessary or
appropriate, including, without limitation, a transfer or disbursing agent, to
aid them in the performance of their responsibilities pursuant to the terms of
the Plan.  It shall not be a requirement that any such parties retained by
either of the Reorganized Debtors be a “disinterested person” (as such term is
defined in Bankruptcy Code § 101(14)), and such retained parties may include
Professionals or other Persons who had previously been active in these Cases on
behalf of any Debtor, Creditor, Interest Holder, the Creditors Committee, or
other constituency herein.  Without limiting the generality of the foregoing,
following the issuance of the New Warrants, the Reorganized Debtors may arrange
for a third party to serve as the New Warrant agent.
 
(c) The Reorganized Debtors shall be responsible for filing all federal, state,
and local tax returns for the Debtors and for the Reorganized Debtors.
 
(d) To the extent the manner of performance is not specified herein, the Debtors
and the Reorganized Debtors shall have the discretion to carry out and perform
all other obligations or duties imposed on them by, or actions contemplated or
authorized by, the Plan, any Plan Document, or by law in any manner their
respective Boards of Directors, managers, or officers so choose.
 
6.6.         Provisions Relating to the Existing Old Aurora Common Stock, the NW
Bank Agreements, and the Credit Facilities.
 
(a)  On the Effective Date (and solely with respect to the DIP Facility, upon
the payment in full of the DIP Facility Claims with proceeds from the Working
Capital Loans or otherwise), except as expressly otherwise set forth in the Plan
(including Section 4.4(b) hereof), any and all notes issued in connection with
any of the Credit Facilities or any of the Guarantees; the Old Aurora Common
Stock; the NW Bank Agreements; any other Interests in Aurora; the Existing Stock
Option Plans; and any other options, warrants, calls, subscriptions, or other
similar rights or other agreements or commitments, contractual or otherwise,
obligating either of the Debtors to issue, transfer, or sell any shares of Old
Aurora Common Stock or any other Interest in Aurora or HPPC, shall be
automatically canceled and deemed terminated, extinguished, and of no further
force and effect without further act or action under any applicable agreement,
law, regulation, order, or rule, and the Holders thereof or the parties thereto
shall have no rights, and such instruments or agreements shall evidence no
rights except the right to receive the distributions (if any) to be made to the
Holders of such instruments under this Plan.

 
-27-

--------------------------------------------------------------------------------

 

(b)  No Holder of any notes issued in connection with any of the Credit
Facilities or any of the Guarantees shall be entitled to any distribution under
the Plan unless and until such Holder has first surrendered or caused to be
surrendered any such notes or Guarantees to the applicable Administrative Agent,
which in turn shall surrender any and all such notes or Guarantees to the
Debtors or the Reorganized Debtors, or, in the event that such original notes or
Guarantees have been lost, destroyed, stolen, or mutilated, has first executed
and delivered an affidavit of loss and indemnity with respect thereto in a form
customarily utilized for such purposes that is reasonably satisfactory to the
Debtors or the Reorganized Debtors, and, in the event the Debtors or the
Reorganized Debtors so request, has first furnished a bond in form and substance
(including, without limitation, amount) reasonably satisfactory to the Debtors
or the Reorganized Debtors (as applicable).  If a Holder has actual possession
of any note or Guarantee issued in connection with any Credit Facility or any of
the Guarantees, then such Holder must physically surrender or cause to be
surrendered its note(s) or Guarantee(s) to the applicable Administrative Agent
for subsequent distribution to the Debtors or the Reorganized Debtors (as
applicable), in accordance with the procedures required by the Debtors.  As soon
as practicable after such surrender of the applicable note or Guarantee to the
Debtors (or the Reorganized Debtors), or such delivery of an affidavit of loss
and indemnity and such furnishing of a bond as provided in this Section 6.6(b),
the Debtors or the Reorganized Debtors (as applicable) shall make the
distributions provided in the Plan with respect to the applicable Allowed
Claim(s) (as and to the extent as set forth in the Plan).  Promptly upon the
surrender of such instruments, the Debtors or the Reorganized Debtors (as
applicable) shall cancel any and all notes issued in connection with any of the
Credit Facilities or any of the Guarantees (if any).
 
(c)  Except as otherwise set forth in Section 4.4(b) hereof, no Holder of any
notes issued in connection with any of the NW Bank Agreements shall be entitled
to any distribution under the Plan unless and until such Holder has first
surrendered or caused to be surrendered any such notes to the Debtors or the
Reorganized Debtors, or, in the event that such original notes have been lost,
destroyed, stolen, or mutilated, has first executed and delivered an affidavit
of loss and indemnity with respect thereto in a form customarily utilized for
such purposes that is reasonably satisfactory to the Debtors or the Reorganized
Debtors, and, in the event the Debtors so request, has first furnished a bond in
form and substance (including, without limitation, amount) reasonably
satisfactory to the Debtors.  If a Holder has actual possession of any note
issued in connection with any NW Bank Agreement, then such Holder must
physically surrender or cause to be surrendered its note(s) to the Debtors or
the Reorganized Debtors (as applicable), in accordance with the procedures
required by the Debtors.  As soon as practicable after such surrender of the
applicable note to the Debtors (or the Reorganized Debtors), or such delivery of
an affidavit of loss and indemnity and such furnishing of a bond as provided in
this Section 6.6(c), the Debtors or the Reorganized Debtors (as applicable)
shall make the distributions provided in the Plan with respect to the applicable
Allowed Claim(s) (as and to the extent as set forth in the Plan).  Promptly upon
the surrender of such instruments, the Debtors or the Reorganized Debtors (as
applicable) shall cancel any and all notes issued in connection with any of the
NW Bank Agreements.

 
-28-

--------------------------------------------------------------------------------

 

(d)  All distributions under the Plan on account of the Allowed First Lien Loan
Claims shall initially be distributed to the First Lien Loan Administrative
Agent for further distribution to the Holders of Allowed First Lien Loan Claims
as of the Distribution Record Date, pursuant to the terms and subject to the
conditions of the First Lien Loan and the Plan.  Upon the delivery of the
foregoing distributions to the First Lien Loan Administrative Agent, the Debtors
and the Reorganized Debtors shall be released of all liability with respect to
their obligation to make such delivery.  The First Lien Loan Administrative
Agent shall thereafter take all steps reasonably necessary and appropriate to
effectuate such further distribution thereof to the Holders of the Allowed First
Lien Loan Claims.  Similarly, all distributions under the Plan on account of the
Allowed Second Lien Loan Claims shall initially be distributed to the Second
Lien Loan Administrative Agent for further distribution to the Holders of
Allowed Second Lien Loan Claims as of the Distribution Record Date, pursuant to
the terms and subject to the conditions of the Second Lien Loan and the
Plan.  Upon the delivery of the foregoing distributions to the Second Lien Loan
Administrative Agent, the Debtors and the Reorganized Debtors shall be released
of all liability with respect to their obligation to make such delivery.  The
Second Lien Loan Administrative Agent shall thereafter take all steps reasonably
necessary and appropriate to effectuate such further distribution thereof to the
Holders of the Allowed Second Lien Loan Claims.  Also, all distributions under
the Plan on account of the Allowed DIP Facility Claims shall initially be
distributed to the DIP Facility Administrative Agent, for further distribution
to the Holders of Allowed DIP Facility Claims as of the Distribution Record
Date, pursuant to the terms and subject to the conditions of the DIP Facility
and the Plan.  Upon the delivery of the foregoing distributions to the DIP
Facility Administrative Agent, the Debtors and the Reorganized Debtors shall be
released of all liability with respect to their obligation to make such
delivery.  The DIP Facility Administrative Agent shall thereafter take all steps
reasonably necessary and appropriate to effectuate such further distribution
thereof to the Holders of the Allowed DIP Facility Claims.  On the Effective
Date (and, solely with respect to the DIP Facility, upon the payment in full of
the DIP Facility Claims with proceeds from the Working Capital Loans or
otherwise), all of the obligations and Liens under the respective Credit
Facilities other than those that are being expressly reinstated and modified in
the manner set forth in Section 5.2 hereof shall be deemed terminated, canceled,
and extinguished (all without any further action by any Person or the Bankruptcy
Court) and shall have no further legal effect other than as evidence of any
right to receive distributions under the Plan as set forth in Sections 3.2, 5.2,
and 5.3 hereof; provided, however, that the respective Credit Facilities shall
continue in effect and shall not be deemed canceled on the books and records of
the applicable Administrative Agents, solely for the purposes of and to the
extent necessary to (i) facilitate the respective distributions to the First
Lien Loan Lenders, the Second Lien Loan Lenders, or the DIP Facility Lenders as
of the Distribution Record Date, pursuant to the Plan and (ii) to enable the
respective Administrative Agents to perform any and all current and future
administrative functions.
 
(e)  All distributions under the Plan on account of the Allowed NW Bank Claims
shall be distributed to NW Bank as the Holder of the Allowed NW Bank Claims as
of the Distribution Record Date, pursuant to the terms and subject to the
conditions of the NW Bank Agreements and the Plan.  Upon the delivery of the
foregoing distributions to NW Bank, the Debtors and the Reorganized Debtors
shall be released of all liability with respect to their obligation to make such
delivery.  Subject to the other terms and conditions of the Plan, including in
Section 4.4(b) in the event Aurora elects to keep the NW Bank LCs in place after
the Effective Date, on the Effective Date, the obligations under the respective
NW Bank Agreements shall be deemed terminated, canceled, and extinguished (all
without any further action by any Person or the Bankruptcy Court) and shall have
no further legal effect other than as evidence of any right to receive
distributions under the Plan as set forth in Sections 4.4 and 5.4 hereof.
 
(f)   On the Effective Date, the Old Aurora Common Stock and the Old HPPC
Interests shall be deemed terminated, canceled, and extinguished (all without
any further action by any Person or the Bankruptcy Court) and shall have no
further legal effect.

 
-29-

--------------------------------------------------------------------------------

 

(g)  The Debtors shall pay the reasonable and customary fees, charges, and
expenses incurred by the respective Administrative Agents (including, without
limitation, the reasonable and customary fees, charges and expenses of each such
Administrative Agents’ counsel, financial advisor, and any other agent or
consultant) in the performance of any function associated with the Credit
Facilities or the Plan (as applicable) during the period from and including the
Petition Date until such time as all distributions provided for under the Plan
to the Holders of Allowed First Lien Loan Claims, Allowed Second Lien Loan
Claims, and Allowed DIP Facility Claims (as applicable) have been made.
 
6.7.         Delivery of Distributions; Unclaimed Property; Undeliverable
Distributions.
 
(a)  Except as may otherwise be provided in Sections 3.2, 5.2, 5.3, 6.7, and 6.8
hereof, any distributions to Holders of Allowed Claims under this Plan shall be
made:  (i) at the addresses set forth either on the Schedules or as otherwise
set forth on the Debtors’ respective books and records, or on the respective
Proofs of Claim filed by such Holders in the event that the addresses indicated
thereon differ from those set forth on the Schedules or as otherwise set forth
on the Debtors’ respective books and records or upon the applicable securities
depositories, clearing systems, or broker, bank, or custodial participants in
the clearing system (as applicable); or (ii) at the addresses set forth in any
written notices of address change delivered to the Debtors or the Reorganized
Debtors (if after the Effective Date) after the date of any related Proof of
Claim.


(b)  Except as otherwise set forth in Plan Section 4.4(b), in accordance with
Bankruptcy Code § 1143, any Holder of any note issued in connection with any of
the Credit Facilities, the NW Bank Agreements, or any of the Guarantees that
fails to surrender the applicable note or deliver an affidavit of loss and
indemnity as provided herein by 5:00 p.m. prevailing Eastern Time on the date
that is one year from and after the later of the Effective Date or the
applicable Allowance Date with respect to any Claims arising from or relating to
such note issued in connection with any of the Credit Facilities, the NW Bank
Agreements, or the Guarantees (if any), shall be deemed to have forfeited all
rights and claims in respect of such Claims, and shall be forever barred from
receiving any distributions under the Plan on account thereof.  In such cases,
(a) any property held for distribution by the applicable Administrative Agent on
account of Allowed Claims based on such note issued in connection with the
applicable Credit Facility or any of the Guarantees (if any), shall be made
available for redistribution, on a Pro Rata basis, to all other Holders of
Allowed Claims arising under the applicable Credit Facility that timely
surrendered the applicable note or delivered an affidavit of loss and indemnity
as provided herein, and (b) any Cash held for distribution by the Debtors on
account of Allowed NW Bank Note Deficiency Claims shall be retained by the
Reorganized Debtors for further distributions to the Holders of Allowed Class 3A
Claims in accordance with Plan Section 6.10(e).
 
(c)  If the distribution to the Holder of any Allowed Priority Claim, Allowed
Class 2C Claim, Allowed Class 3A Claim, or Allowed Class 3B Claim is returned to
the Reorganized Debtors as undeliverable, no further distribution shall be made
to such Holder unless and until the Reorganized Debtors are notified in writing
of such Holder’s then current address.  The Reorganized Debtors shall retain any
such undeliverable distributions.
 
(d)  Any Holder of an Allowed Claim who does not assert a claim for an
undeliverable distribution by 5:00 p.m. prevailing Eastern Time on the date that
is one year after the date by which such Holder was first entitled to such
distribution shall no longer have any claim to, or interest in, such
undeliverable distribution and shall be forever barred from receiving any
distribution under the Plan.

 
-30-

--------------------------------------------------------------------------------

 

(e)  Nothing contained in the Plan shall require the Debtors or the Reorganized
Debtors to attempt to locate any Holder of an Allowed Claim.
 
6.8.         Funding of Cash Distributions under the Plan.  Any funds necessary
to make the Cash distributions required under the Plan and/or to fund the future
obligations of the Reorganized Debtors shall (as applicable) be made from:  the
Cash on hand of the Debtors and of the Reorganized Debtors; the Working Capital
Loans; and the future operations of the Debtors and the Reorganized Debtors (as
applicable).
 
6.9.         Manner of Payments Under the Plan.  Any Cash distribution to be
made by the Debtors or the Reorganized Debtors (as applicable) pursuant to the
Plan may be made by a check on a United States bank selected by the Debtors or
the Reorganized Debtors (as applicable); provided, however, that Cash
distributions made to foreign Holders of Allowed Claims may be paid, at the
option of the Debtors or the Reorganized Debtors (as applicable), in such funds
and by such means as are necessary or customary in a particular foreign
jurisdiction.
 
6.10.       Disputed Claims.
 
(a)  No distribution or payment shall be made on a Disputed Claim until such
Disputed Claim becomes an Allowed Claim.  On the Initial Distribution Date, the
distributions reserved for the Holders of any Disputed Claims in each Class
under the Plan shall be deposited in deposit accounts for the benefit of the
Holders of Disputed Claims whose Claims are ultimately Allowed in the respective
Classes in which the Disputed Claims are classified (each deposit account a
“Disputed Claims Reserve”); provided, however, that neither the Debtors nor the
Reorganized Debtors shall be required to deposit any Cash, securities, or other
property or assets into a Disputed Claims  Reserve on account of a particular
Disputed Claim with respect to which the Debtors or the Reorganized Debtors have
filed a motion or objection with the Bankruptcy Court seeking to either (a)
estimate or liquidate the Allowed amount of such Disputed Claim at $0 or (b)
disallow, expunge, vacate, or otherwise strike such Disputed Claim on any
grounds.
 
(b)  Subject to the other provisions of this Plan (including Section 6.10(a)
hereof), the Reorganized Debtors (or any transfer or disbursing agent retained
by the Reorganized Debtors pursuant to Plan Section 6.5(b)) shall withhold from
the property to be distributed under the Plan and deposit in each Disputed
Claims Reserve a sufficient amount of such withheld property to be distributed
on account of the face amount of Claims that are Disputed Claims in such Class
as of the Initial Distribution Date for such Class under the Plan.  For the
purposes of this provision, the “face amount” of a Claim is (i) the amount set
forth on the applicable Proof of Claim or such lower amount as may be determined
in accordance with Plan Section 6.10(c), unless the Claim is filed in an
unliquidated amount; or (ii) if a Proof of Claim has been filed in an
unliquidated amount, the amount determined in accordance with Plan Section
6.10(c).

 
-31-

--------------------------------------------------------------------------------

 

(c)  As to a Disputed Claim, the Bankruptcy Court shall, upon motion by the
Debtors or the Reorganized Debtors or any other party in interest in these Cases
(as applicable), estimate the maximum allowable amount of such Disputed Claim
and the amount to be placed in the Disputed Claims Reserve on account of such
Disputed Claim.  If so authorized by order of the Bankruptcy Court, any Creditor
whose Claim (i) is estimated by an order of the Bankruptcy Court or (ii) is the
subject of a motion or objection to (a) estimate or liquidate the Allowed amount
of such Disputed Claim at $0 or (b) disallow, expunge, vacate, or otherwise
strike such Disputed Claim in full on any grounds, as contemplated by Plan
Section 6.10(a), shall not have any recourse to the Debtors or to the
Reorganized Debtors, any Assets theretofore distributed on account of any
Allowed Claim, or any other entity or property if the finally Allowed Claim of
that Creditor exceeds that estimated maximum allowable amount.  Instead, such
Creditor shall have recourse only to the undistributed Cash (if any) in the
applicable Disputed Claims Reserve for the Claim of that Creditor and (on a Pro
Rata basis with the other Creditors of the same Class who are similarly
situated) to those portions (if any) of the Disputed Claims Reserve for other
Disputed Claims of the same Class that exceed the ultimately Allowed amount of
such Claims.
 
(d)  All earnings on any Cash held in a Disputed Claims Reserve (if any) shall
be held in trust and shall be distributed only in the manner described in the
Plan.
 
(e)  At such time as all or any portion of a Disputed Claim becomes an Allowed
Claim, the distributions reserved for such Disputed Claim or such portion, plus
any earnings thereon (if any), shall be released from the appropriate Disputed
Claims Reserve and delivered to the Holder of such Allowed Claim in the manner
as described in the Plan.  At such time as all or any portion of any Disputed
Priority Claim or any Disputed Class 1 or 2C Claim is determined not to be an
Allowed Claim, the distribution reserved for such Disputed Claim or such
portion, plus any earnings thereon (if any), shall be released from the
appropriate Disputed Claims Reserve and returned to the Reorganized Debtors.  At
such time as all or any portion of any Disputed Class 3A Claim or Disputed 3B
Claim is determined not to be an Allowed Claim, the distribution reserved for
such Disputed Claim or such portion, plus any earnings thereon (if any), shall
be released from the appropriate Disputed Claims Reserve account and made
available for redistribution in a timely manner, on a Pro Rata basis, to the
Holders of Allowed Claims of such Classes; provided, however, that neither the
Debtors, the Reorganized Debtors, nor any transfer or disbursing agent retained
by the Reorganized Debtors pursuant to Plan Section 6.5(b) shall be required to
make any such redistribution until the aggregate amount available with respect
thereto is at least $5,000.
 
(f)   (i) After the Confirmation Date, the Debtors (in consultation with the
Creditors Committee, the First Lien Loan Administrative Agent, and the Second
Lien Loan Administrative Agent), and (ii) on and after the Effective Date, the
Reorganized Debtors shall have the authority to object to and litigate any
Disputed Claims or any dispute regarding the amount of the NW Bank Note Secured
Claim and the NW Bank Note Deficiency Claim, and shall have the authority to
settle, compromise, resolve, or withdraw any objection to Disputed Claims or any
dispute regarding the amount of the NW Bank Note Secured Claim and the NW Bank
Deficiency Claim, without the need for any Bankruptcy Court or other approval or
any other or further notice.  Without limiting the generality of the foregoing,
the amount of the NW Bank Note Deficiency Claim is to be determined in good
faith by the Debtors (in consultation with the Creditors Committee, the First
Lien Loan Administrative Agent, and the Second Lien Loan Administrative Agent)
and NW Bank, or, in the absence of an agreement between such parties, by the
Bankruptcy Court.

 
-32-

--------------------------------------------------------------------------------

 

(g)  Except as otherwise provided in the Plan, if there exists any Disputed
Administrative Claim, Disputed Tax Claim, or Disputed DIP Facility Claim, or any
Disputed Class 1 or 2C Claim, the Reorganized Debtors shall withhold in a
reserve account the “face amount” (as calculated under Plan Section 6.10(b)) of
any such Disputed Claim until and to the extent such Claim is determined to be
an Allowed Claim.
 
6.11.       Bar Date for Objections to Claims.  All objections to Claims (other
than with respect to (a) Administrative Claims and (b) Rejection Claims arising
under those Executory Contracts that are to be rejected under and pursuant to
the Plan) must be filed by the Claims Objection Bar Date.  The failure by any
party-in-interest, including the Debtors, to object to any Claim, whether or not
unpaid, for purposes of voting shall not be deemed a waiver of such party’s
rights to object to, or to re-examine, any such Claim in whole or in part, for
purposes of distributions under the Plan.
 
6.12.       Deadlines for Determining the Record Holders of the Various Classes
of Claims.  At the close of business on the Distribution Record Date, the
respective transfer records for the Credit Facilities, the NW Bank Agreements,
and the Old HPPC Interests shall be closed, and there shall be no further
changes in the record holders of the respective Credit Facilities Claims, NW
Bank Claims, General Unsecured Claims, or the Old HPPC Interests after such
date.  Neither the Debtors, the Reorganized Debtors, any disbursing agent or
transfer agent retained by the Reorganized Debtors pursuant to Plan Section
6.5(b), nor the respective Administrative Agents shall have any obligation to
recognize any transfer of the First Lien Loan Claims, the Second Lien Loan
Claims, the NW Bank Claims, the DIP Facility Claims, any notes issued in
connection with any of the Credit Facilities, the NW Bank Agreements, or any of
the Guarantees (if any), any General Unsecured Claim, or the Old HPPC Interests
occurring after the Distribution Record Date, and such parties shall be
entitled, instead, to recognize and deal for all purposes hereunder with only
those record holders thereof as of the close of business on the Distribution
Record Date.
 
6.13.       The Exit Credit Facility, the Working Capital Loans, the New Secured
Notes, and the Exit Credit Facility Guarantee.
 
(a)  On the Effective Date, or as soon thereafter as practicable, the
Reorganized Debtors, either as direct borrowers or as an Exit Credit Facility
Guarantor, the Exit Credit Facility Administrative Agent, as administrative
agent, and the Exit Credit Facility Lender(s), as lender(s) (in each case, as
may be set forth in the final Exit Credit Facility), may (as applicable) execute
and deliver the Exit Credit Facility, the New Secured Notes, the Working Capital
Loans Notes, the Exit Credit Facility Guarantee, and any and all security
agreements, mortgages or extensions of mortgages, certificates, and other
instruments, agreements, assignments, and documents contemplated and/or required
by the Exit Credit Facility, including, but not limited to, any and all such
documents that serve to evidence and secure the Reorganized Debtors’ respective
obligations under the Exit Credit Facility and/or the Exit Credit Facility
Guarantee (as applicable), and any Liens in favor of the Exit Credit Facility
Lender(s) securing such obligations.  The New Secured Notes under the Exit
Credit Facility shall constitute a reinstatement and modification of the Class
2A Claims under the First Lien Loan in the manner set forth in Section 5.2
hereof, and, as a result, all of the outstanding amounts under the Exit Credit
Facility shall (a) continue to be secured by the perfected Liens which exist
under the First Lien Loan and (b) be secured by perfected Liens in substantially
all of the respective assets of the Reorganized Debtors.

 
-33-

--------------------------------------------------------------------------------

 

(b)  The First Lien Loan Lenders shall have the option to participate as an Exit
Credit Facility Lender and provide the Working Capital Loans to Reorganized
Aurora.  In the event that all the Exit Credit Facility Lenders under the
Working Capital Loans are First Lien Lenders, each participating First Lien Loan
Lender shall be entitled to participate in the Working Capital Loans on a Pro
Rata basis, based on the total amount outstanding under the First Lien Loan.  In
the event that some or all of the First Lien Loan Lenders fail to fully
subscribe the Working Capital Loans, then some or all of the Second Lien Loan
Lenders shall be entitled to participate with such participating First Lien Loan
Lenders and provide the remaining portion that is necessary to fully subscribe
the Working Capital Loans.  In such event, such participating Second Lien Loan
Lenders shall be entitled to share pari passu in the collateral securing the
Tranche A Notes solely with respect to their respective portion of the Working
Capital Loans.
 
(c)  In the event that none of the First Lien Loan Lenders subscribe to the
Working Capital Loans, then some or all of the Second Lien Loan Lenders shall
instead provide such Working Capital Loans, and the participation of such Second
Lien Loan Lenders shall be on a Pro Rata basis, based on the total principal
amount outstanding under the Second Lien Loan.  To the extent that the Working
Capital Loans are subscribed exclusively by the Second Lien Loan Lenders, such
Working Capital Loans shall be secured as second lien debt subordinate solely to
the Tranche A Notes.  If less than all of the Second Lien Loan Lenders are Exit
Credit Facility Lenders under the Exit Credit Facility, (a) the Second Lien Loan
Lenders subscribing to the Working Capital Loans shall be entitled to provide
any remaining portion of the Working Capital Loans and (b) the Second Lien Loan
Administrative Agent shall provide any portion of the Working Capital Loans that
is not otherwise subscribed as described herein.
 
(d)  Advances under the Working Capital Loans shall bear interest at a rate of
12% per annum.  Maturity of the Working Capital Loans shall be the date that is
24 months following the Effective Date.  On the maturity date of the Working
Capital Loans, the Reorganized Debtors shall also pay a premium equal to 50% of
the principal amount borrowed thereunder.  At the execution of the Exit Credit
Facility, each Exit Credit Facility Lender shall be entitled to an upfront fee
equal to 3% of its share of the total commitments under the Working Capital
Loans.  Amounts repaid under the Working Capital Loans by the Reorganized
Debtors may be prepaid and re-borrowed.  The documentation memorializing the
Exit Credit Facility shall include customary representations, warranties,
covenants, and indemnities.
 
(e)  Solely to the extent that the Second Lien Loan Lenders exclusively
subscribe to the Working Capital Loans, such Second Lien Loan Lenders
subscribing to the Working Capital Loans shall collectively receive 10-year
warrants to purchase, in the aggregate, 35% of the New Aurora Class A Common
Stock (on a fully diluted basis) at a nominal exercise price (the “New
Warrants”).
 
(f)  On the date of the execution and delivery of the Exit Credit Facility
(which shall be no earlier than the Effective Date), Reorganized Aurora shall
issue, in accordance with the terms of the Plan (including Section 5.2 hereof)
and the Exit Credit Facility, the New Secured Notes to the First Lien Loan
Administrative Agent for subsequent distribution on a Pro Rata basis to the
Holders of Allowed First Lien Loan Claims.

 
-34-

--------------------------------------------------------------------------------

 

(g)  The New Secured Notes shall bear interest at a rate per annum equal to (a)
with respect to the Tranche A Notes, LIBOR plus a margin of 3%, and (b) with
respect to the Tranche B Notes, 6% fixed.  Interest on (a) the Tranche A Notes
shall be payable quarterly, and (b) the Tranche B Notes shall accrue but not be
paid and instead shall be capitalized (“PIK Interest”) and added quarterly to
the principal amount outstanding of such Tranche B Notes, and the new principal
balance thereof outstanding (which includes any capitalized PIK Interest) shall
thereafter continue to accrue interest at the rate applicable for such Tranche B
Notes.  The principal amounts of the New Secured Notes (including all
capitalized PIK Interest) shall be payable at maturity, which shall be the date
that is 24 months following the Effective Date.  The documentation memorializing
the New Secured Notes will be contained in the Exit Credit Facility and will
include customary representations, warranties, covenants, and indemnities.  In
addition to the perfected Liens under the First Lien Loan, the outstanding
principal of, and accrued and unpaid interest on, the Tranche A Notes, together
with all other amounts owed by Reorganized Aurora relating to the Tranche A
Notes, shall also be secured by first priority, perfected Liens in substantially
all of the assets of Reorganized Aurora (including any subsidiaries and
Affiliates thereof, such as Reorganized HPPC).  In addition to the perfected
Liens under the First Lien Loan, the outstanding principal (including all
capitalized PIK Interest) of, and accrued PIK Interest not yet capitalized and
added to the outstanding principal of, the Tranche B Notes, together with all
other amounts owed by Reorganized Aurora relating to the Tranche B Notes, shall
also be secured by perfected Liens (subordinate only to the Liens of the Tranche
A Notes and the Working Capital Loans of the Exit Credit Facility) in
substantially all of the assets of Reorganized Aurora (including any
subsidiaries and Affiliates thereof).  The security documents relating to the
Liens of the Tranche A Notes and Tranche B New Secured Notes shall contain
customary terms and conditions.
 
(h)  A holder of a New Secured Note or Working Capital Loan shall not be
permitted to assign all or any portion of its New Secured Notes or Working
Capital Loans, as applicable, to any Person or entity that is acting in the
capacity of a “vulture fund.”  The Exit Credit Facility Administrative Agent
shall make the determination whether or not a Person is acting in the capacity
of a “vulture fund” for this purpose.
 
6.14.       New Aurora Class A Common Stock.  On the Effective Date (or as soon
thereafter as is practicable), Reorganized Aurora shall issue in accordance with
the terms of the Plan (including Sections 5.3 and 6.6 hereof), [56] million
shares (in the aggregate) of New Aurora Class A Common Stock to the Second Lien
Loan Administrative Agent for subsequent distribution on a Pro Rata basis to the
Holders of Allowed Second Lien Loan Claims (or such Holder’s affiliate, as
provided for in Plan Section 5.3(b)).  As of the Effective Date, such [56]
million shares of New Aurora Class A Common Stock to be so distributed shall
collectively represent 100% of the outstanding shares of New Aurora Class A
Common Stock (subject to dilution on a pari passu basis with all other holders
of shares of New Aurora Class A Common Stock upon the issuance of any shares of
New Aurora Class A Common Stock issuable upon the exercise of the New Warrants
or otherwise by Reorganized Aurora).  Upon the issuance of such shares of New
Aurora Class A Common Stock (including, but not limited to, upon the exercise of
the New Warrants or otherwise), all such shares of New Aurora Class A Common
Stock shall be deemed fully paid and nonassessable.

 
-35-

--------------------------------------------------------------------------------

 
 
6.15.       The New Aurora Preferred Stock.
 
(a)  On the Effective Date (or as soon thereafter as is practicable),
Reorganized Aurora shall issue, in accordance with the terms of the Plan
(including Sections 5.2 and 6.6 hereof), [32] million shares (in the aggregate)
of the New Aurora Preferred Stock to the First Lien Loan Administrative Agent
for subsequent distribution on a Pro Rata basis to the Holders of Allowed First
Lien Loan Claims (or such Holder’s affiliate, as provided for in Plan Section
5.2(b)).  The New Aurora Preferred Stock issued on such date to each such Holder
shall, in the aggregate, represent, as of such date, 100% of the outstanding
shares of New Aurora Preferred Stock, subject to no dilution or further issuance
of any additional shares of New Aurora Preferred Stock except as expressly
provided under Plan Section 6.15(f).  Except as provided by the Utah Revised
Business Corporation Act and the Amended and Restated Articles of Incorporation,
the shares of New Aurora Preferred Stock shall be non-voting.


(b)  The New Aurora Preferred Stock shall have an initial liquidation preference
of [$1.00] per share of New Aurora Preferred Stock, for an aggregate initial
liquidation preference for all shares of New Aurora Preferred Stock equal to
approximately $32 million, and shall rank senior in priority to the shares of
New Aurora Class A Common Stock and the New Aurora Class B Common Stock and
junior in priority to all indebtedness of Reorganized Aurora.  To the extent
then available, the form of the New Aurora Preferred Stock shall be as set forth
in the Plan Supplement.


(c)  Neither Reorganized Aurora, nor any holders of New Aurora Class A Common
Stock, shall be permitted to approve, any of the following without the prior
written approval of holders of at least 66 2/3% of the shares of New Aurora
Preferred Stock outstanding:  (i) certain transactions (i.e., mergers or asset
sales, etc.); (ii) any changes to the rights, privileges, or preferences of the
New Aurora Preferred Stock; (iii) the incurrence by Reorganized Aurora of any
secured or unsecured indebtedness (other than indebtedness contemplated
hereunder); provided, however, that with respect to unsecured indebtedness, no
such approval shall be required to the extent that such unsecured indebtedness
is, in the aggregate, less than $500,000; (iv) the issuance of any additional
shares of New Aurora Preferred Stock (other than as a dividend on outstanding
shares), and the issuance of any equity interests in Reorganized Aurora that
would rank senior to, or pari passu with, the New Aurora Preferred Stock as to
liquidation preference or as to priority of distributions; (v) any distributions
on or redemptions of any shares of the New Aurora Class A Common Stock or the
New Aurora Class B Common Stock (other than (A) those expressly permitted in
accordance with the terms of the Plan and (B) certain exceptions such as
repurchases under employee benefit plans or employment agreements, etc.); (vi)
designation of additional directors of the Board of Directors of Reorganized
Aurora upon the occurrence of the Triggering Event; and (vii) additional matters
as reflected in the Plan Documents, including without limitation, the Amended
and Restated Articles of Incorporation and the Amended and Restated By-Laws.

 
-36-

--------------------------------------------------------------------------------

 

(d)  The governing documents of the Reorganized Aurora shall contain customary
provisions entitling the holders of the New Aurora Class A Common Stock, the New
Aurora Class B Common Stock, and the New Aurora Preferred Stock to receive (i)
periodic financial statements, and (ii) reasonable access to the books and
records of Reorganized Aurora.
 
(e)  The New Aurora Preferred Stock shall not be convertible into New Aurora
Class A Common Stock, New Aurora Class B Common Stock, or any other equity
security of Reorganized Aurora.
 
(f)  Dividends shall accrue for each share of New Aurora Preferred Stock at a
rate of 6% annually on the amount of the liquidation preference for such New
Aurora Preferred Stock, payable solely in additional New Aurora Preferred Stock,
issuable quarterly.
 
(g) Each share of New Aurora Preferred Stock shall be redeemable (i) on a
mandatory basis, on the date that is 60 months after the Effective Date; (ii) at
the option of the Reorganized Aurora, at any time prior to the redemption date
in clause (i) hereof; (iii) on a mandatory basis, upon the refinancing or the
payment in full of the obligations under the New Secured Notes; or (iv) on a
mandatory basis, upon the occurrence of an event of default under the New
Secured Notes, in each case under clauses (i), (ii), (iii) and (iv) hereof, for
a Cash redemption price equal to the liquidation preference applicable to such
New Aurora Preferred Stock, plus any accrued and unpaid dividends (paid in Cash
based on the amount of the liquidation preference that would apply to the shares
of New Aurora Preferred Stock that would otherwise be issued to pay such accrued
and unpaid dividends); provided, however, that any partial redemptions shall be
made on a Pro Rata basis among the holders of the New Aurora Preferred Stock.
 
(h) The holders of the New Aurora Preferred Stock shall have no obligation
thereunder to make any capital contributions to any of the Reorganized Debtors.
 
6.16.       Dividends to Preferred and Common Equity Holders of Reorganized
Aurora.  Any dividends (other than dividends paid in additional shares of New
Aurora Preferred Stock, which shall only be issued to existing holders of New
Aurora Preferred Stock) by Reorganized Aurora to its respective equity security
holders shall be allocated as follows:
 
(a)  Until all shares of New Aurora Preferred Stock have been fully redeemed in
accordance with the terms of the Amended and Restated Articles of Incorporation
or have received aggregate dividends equal to the aggregate liquidation
preference plus all accrued and unpaid dividends thereon, dividends to the
respective equity security holders of Reorganized Aurora shall be allocated as
follows:  (1) 90% to the holders of the New Aurora Preferred Stock and (2) 10%
to the holders of the New Aurora Class B Common Stock; and
 
(b)  After the full redemption of all outstanding shares of New Aurora Preferred
Stock or the payment of aggregate dividends to the New Aurora Preferred Stock
equal to the aggregate liquidation preference plus all accrued and unpaid
dividends thereon, all dividends shall be allocated on a Pro Rata basis to the
holders of the New Aurora Class A Common Stock and the New Aurora Class B Common
Stock.

 
-37-

--------------------------------------------------------------------------------

 

6.17.       Management and Director Equity Plan.  Following the Effective Date,
the Management and Director Equity Plan may be adopted by Reorganized
Aurora.  The terms and conditions of any Management and Director Equity Plan
shall be determined by the Board of Directors of Reorganized Aurora.  Shares of
New Aurora Class B Common Stock representing the equivalent of up to 10% of the
shares of New Aurora Class A Common Stock on a fully-diluted basis that are
issued and outstanding upon the Effective Date (not including any shares of New
Aurora Class A Common Stock or other such class of equity that would be issuable
upon the exercise of the New Warrants) shall be reserved for the issuance under
any Management and Director Equity Plan when the Management and Director Equity
Plan is adopted by Reorganized Aurora.
 
6.18.       Registration Rights Agreement.  Following the Effective Date,
certain holders of New Aurora Class A Common Stock shall be entitled to require
the registration of New Aurora Class A Common Stock under the Securities Act in
accordance with the terms of the Registration Rights Agreement.  The
Registration Rights Agreement shall be filed as part of the Plan Supplement and
shall be executed and delivered by Reorganized Aurora and become effective as of
the Effective Date.  The terms of the Registration Rights Agreement shall
provide that no registration rights thereunder may be exercised unless all
shares of New Aurora Preferred Stock have been fully redeemed.
 
6.19.       Voting Agreement and the Conversions.
 
(a)           The Voting Agreement shall:  (i) be filed as part of the Plan
Supplement, (ii) be executed and delivered by Reorganized Aurora, the initial
holders of the New Aurora Class A Common Stock, and the initial holders of New
Aurora Preferred Stock, and (iii) become effective as of the Effective
Date.  Following the Effective Date (and subject to Section 6.19(b) hereof), the
holders of New Aurora Preferred Stock and New Aurora Class A Common Stock shall
take all the appropriate corporate action to approve and effect the Utah
Conversion and Delaware Conversion and approve and execute the Reorganized
Aurora Limited Liability Company Agreement, all as contemplated by the Voting
Agreement.
 
(b)           Notwithstanding anything to the contrary contained in this Plan,
the holders of the New Aurora Preferred Stock and the holders of the New Aurora
Class A Common Stock may agree, after the Effective Date, not to undertake the
Utah Conversion, the Delaware Conversion, or any other conversion of Reorganized
Aurora and to instead keep and maintain the existence of Reorganized Aurora and
the New Aurora Preferred Stock, New Aurora Class A Common Stock, and New Aurora
Class B Common Stock issued in accordance with Section 6.3 hereof or otherwise
hereunder.
 
(c)           Notwithstanding any such conversions, Reorganized Aurora shall be
treated as a corporation for federal income tax purposes, and shall take all
other actions necessary or desirable in furtherance of such treatment for
federal income tax purposes.

 
-38-

--------------------------------------------------------------------------------

 


6.20.         No Fractional Shares or Warrants.  No fractional shares of New
Aurora Class A Common Stock or New Aurora Preferred Stock, or New Warrants to
acquire any fractional shares of New Aurora Class A Common Stock, shall be
issued or distributed under the Plan or the Exit Credit Facility.  Whenever any
distribution to a particular Person would otherwise call for the distribution of
a fraction of a share of New Aurora Class A Common Stock or New Aurora Preferred
Stock or of a New Warrant to acquire any fractional share of New Aurora Class A
Common Stock, the actual distribution of shares of such stock or warrant shall
be rounded down to the next lower whole number.  The total number of shares of
New Aurora Class A Common Stock or New Aurora Preferred Stock or New Warrants to
be distributed to a Class of Claims or in connection with the Exit Credit
Facility (as applicable) shall be adjusted as necessary to account for this
rounding.  No consideration shall be provided in lieu of any fractional shares
of New Aurora Class A Common Stock, New Aurora Preferred Stock, or New Warrants
that are rounded down.


6.21.         Restrictions on Transfer.


   (a)    For a period of 25 months after the Effective Date, the New Aurora
Preferred Stock may not be sold, transferred, pledged, or assigned without the
approval of the holders of a majority of the New Aurora Class A Common
Stock.  After such 25-month period following the Effective Date, there shall be
no restrictions on the transfer of the New Aurora Preferred Stock other than
with respect to compliance with applicable laws.


   (b)    For a period of 25 months after the Effective Date, the New Aurora
Common Stock may not be sold, transferred, pledged, or assigned without the
approval of the holders of a majority of the New Aurora Preferred Stock.  After
such 25-month period following the Effective Date, there shall be no
restrictions on the transfer of the New Aurora Common Stock other than with
respect to compliance with applicable laws.


6.22.         De Minimis Distributions.  No Debtor, Reorganized Debtor, or any
disbursing agent or transfer agent retained by the Reorganized Debtors pursuant
to Plan Section 6.5(b) shall distribute any Cash to the Holder of an Allowed
Claim if the amount of Cash to be distributed on account of such Claim is less
than $100.  Any Holder of an Allowed Claim on account of which the amount of
Cash to be distributed is less than $100 shall have its Claim and its right to
any such distribution discharged, and shall be forever barred from asserting any
such claim against, or interest in, the Reorganized Debtors or their respective
property.  Any Cash not distributed pursuant to this Section 6.22 shall be the
property of the Reorganized Debtors, free of any restrictions thereon, and any
such Cash held by any disbursing agent or transfer agent retained by the
Reorganized Debtors pursuant to Plan Section 6.5(b) shall be returned to the
Reorganized Debtors.


6.23.         Withholding and Reporting Requirements.  In connection with this
Plan and all instruments issued in connection herewith and distributed
hereunder, the Debtors, the Reorganized Debtors, any disbursing agent or
transfer agent retained by the Reorganized Debtors pursuant to Plan Section
6.5(b), and the Administrative Agents, as the case may be, shall comply with all
applicable withholding and reporting requirements imposed by any federal, state,
local, or foreign taxing authority, and all distributions under the Plan shall
be subject to any such withholding and reporting requirements.


6.24.         Non-Debtor Intercompany Claims.  All Non-Debtor Intercompany
Claims shall be reviewed by the Reorganized Debtors and (without the need for
any such entities to file a Proof of Claim) adjusted, continued, or discharged
as the Reorganized Debtors determine as appropriate, taking into account, among
other things, the distribution of consideration under the Plan and the economic
condition of the Reorganized Debtors and their non-Debtor subsidiaries and
Affiliates.

 
-39-

--------------------------------------------------------------------------------

 


6.25.         Direction to Parties.  From and after the Effective Date, the
Reorganized Debtors may apply to the Bankruptcy Court for an order directing any
necessary party to execute or deliver or to join in the execution or delivery of
any instrument required to effect a transfer of property dealt with by the Plan,
and to perform any other act, including the satisfaction of any Lien, that is
necessary for the consummation of the Plan, pursuant to Bankruptcy Code §
1142(b).


6.26.         Setoffs.  The Debtors shall, pursuant to Bankruptcy Code § 553,
set off against any Allowed Claim and the distributions to be made pursuant to
the Plan on account of such Claim, all claims, rights, and Causes of Action of
any nature that the Debtors may hold against the Holder of such Allowed Claim
that are not otherwise waived, released, or compromised in accordance with the
Plan; provided, however, that neither the failure to effect such a setoff nor
the allowance of any Claim shall constitute a waiver or release by the Debtors
of any such claims, rights, and Causes of Action that either of the Debtors may
possess against such Holder.


6.27.         Waiver of Avoidance Claims; Preservation of All Other Causes of
Action.


   (a)    As of the Effective Date, all of the Debtors’ and the Estates’
Avoidance Claims shall be deemed to have been, and shall be, released and/or
waived, and all parties shall hereby be enjoined from instituting and presenting
in the name of the Debtors, or otherwise, any or all proceedings in order to
collect, assert, or enforce any such Avoidance Claim of any kind; provided,
however, that if the Confirmation Order is vacated or revoked, all Avoidance
Claims shall be deemed reinstated automatically, with the same force and effect
as if the Avoidance Claims never had been released and/or waived hereunder,
without the need for any action to be taken by the Debtors or any other
party.  In addition, all parties shall hereby be enjoined from instituting and
presenting in the name of the Debtors or the Estates any objections to Claims
under Bankruptcy Code § 502(d) on account of such released and waived Avoidance
Claims.


   (b)    Except as otherwise set forth in the Plan (including, without
limitation, Article IX and Section 6.27(a) hereof), in accordance with
Bankruptcy Code § 1123(b), as of the Effective Date, the Reorganized Debtors
shall retain all Causes of Action (including, without limitation, actions that
could be brought under Bankruptcy Code § 542 or 543) other than with respect to
any Avoidance Claims, and shall have the power, subject to any applicable
releases and/or waivers contained in the Plan, (i) to institute and present in
the name of the Debtors, or otherwise, all proceedings that they may deem proper
in order to collect, assert, or enforce any claim, right, or title of any kind
in or to either of the Debtors’ Assets or to avoid any purported Lien, and (ii)
to defend and compromise any and all actions, suits, or proceedings in respect
of such Assets.


6.28.         Special Provisions Regarding the Treatment of Allowed Secondary
Liability Claims.  The classification and treatment of Allowed Claims under the
Plan shall take into consideration all Allowed Secondary Liability Claims.  On
the Effective Date, Allowed Secondary Liability Claims shall be treated as
follows:

 
-40-

--------------------------------------------------------------------------------

 


   (a)    The Allowed Secondary Liability Claims arising from or related to
either Debtors' joint or several liability for the obligations under any (a)
Allowed Claim that is being Reinstated under the Plan or (b) Executory Contract
that is being assumed or deemed assumed by the other Debtor or Reorganized
Debtor shall be Reinstated.


   (b)    Holders of all other Allowed Secondary Liability Claims shall be
entitled to only one distribution from the Debtors, which distribution shall be
as provided in the Plan in respect of such underlying Allowed Claim, and which
Allowed Secondary Liability Claim (as well as the underlying Allowed Claim)
shall be deemed satisfied in full by the distributions on account of the related
underlying Allowed Claim.  No multiple recovery on account of any Allowed
Secondary Liability Claim (including, but not limited to, on account of any
Claim based on any of the Guarantees or any guarantee related to an Executory
Contract) shall be provided or permitted in excess of the Allowed Claim.


6.29.         Special Provision Regarding Employee Termination Claims.  Other
than with respect to those Employees who have or will enter into an agreement
with the Debtors addressing severance and/or termination claims, in lieu of, and
in full satisfaction, settlement, release, and discharge of, and in exchange
for, any and all Claims against the applicable Debtors, the Reorganized Debtors,
or the Estates for severance or otherwise relating to the Employee’s employment
termination by the applicable Reorganized Debtor, other than with respect to any
rights of such Employees as a result of change-in-control provisions in any
applicable agreements (“Employee Termination Claims”), upon the termination of
their employment, Employees (including members of the Debtors’ management) of
either of the Debtors shall be entitled to receive severance payments equal to
two weeks salary per year of such Employee’s employment, with a minimum payment
equal to four weeks salary, in addition to the releases provided for in Article
IX hereof.


6.30.         Plan Supplement.  The Plan Supplement shall be filed with the
Bankruptcy Court within the time established by the order of the Bankruptcy
Court approving the Disclosure Statement or other applicable order of the
Bankruptcy Court.  The Plan Supplement shall include (unless previously filed or
not then yet available) the respective draft forms of the Amended and Restated
Articles of Incorporation; the Amended and Restated Bylaws; the Amended and
Restated LLC Agreement; the Registration Rights Agreement; the Voting Agreement
(to the extent applicable in accordance with Section 6.19(b) hereof); and, to
the extent then available, the draft forms of any documents memorializing the
New Warrants or the terms and conditions of the New Aurora Preferred Stock, the
New Aurora Class A Common Stock, or the New Aurora Class B Common Stock.  The
Debtors may also include in the Plan Supplement a draft form of an Exit Credit
Facility, the New Secured Notes, and the Working Capital Loans Notes, but only
if and to the extent that such drafts are available as of the date of the filing
of the Plan Supplement.  The Plan Supplement may also include revised or updated
lists of the Executory Contracts identified as “to be rejected” under the Plan
(if any).  The draft forms, summaries, lists, and schedules so set forth in the
Plan Supplement may be amended, modified, or supplemented from time to time
after the filing of the Plan Supplement.  Upon its filing, the Plan Supplement
may be inspected in the office of the Clerk of the Bankruptcy Court or its
designee during normal business hours.  Holders of Claims and Interests may
obtain a copy of the Plan Supplement upon written request to the Claims Agent or
through the Claims Agent’s website, http://www.donlinrecano.com/aurora, or
through the Bankruptcy Court’s website, http://www.miwb.uscourts.gov/.

 
-41-

--------------------------------------------------------------------------------

 


6.31.         Allocation of Distributions.  All distributions paid to Holders of
Allowed Claims in satisfaction thereof pursuant to this Plan shall be allocated
first to the original principal amounts of such Claims (as determined for
federal income tax purposes), and, second, to the portion of such Claims
representing interest (as determined for federal income tax purposes) and any
excess thereafter shall be allocated to the remaining portion of such Claims.


6.32.         Distribution Limitations.  Notwithstanding any other provision of
the Plan to the contrary, no distribution shall be made on account of any Claim,
or part thereof, (i) that is not an Allowed Claim or (ii) that has been avoided
or is subject to any objection.  The sum total of the value of the distributions
to be made on the Initial Distribution Date to all Claims in a particular Class
(if any) shall not exceed the aggregate amount of the Allowed Claims in such
Class (if any), and the distribution to be made to each individual Holder of an
Allowed Claim shall not exceed the amount of such Holder’s Allowed Claim.


6.33.         Limitations on Amounts to Be Distributed to Holders of Allowed
Insured Claims.  Distributions under the Plan to each Holder of an Allowed
Insured Claim shall be in accordance with the treatment provided under the Plan
for the Class in which such Allowed Insured Claim is classified, but solely to
the extent that such Allowed Insured Claim is not satisfied from proceeds
payable to the Holder thereof under any pertinent insurance policies and
applicable law.  Nothing in this Section 6.33 shall constitute a waiver of any
claims, obligations, suits, judgments, damages, demands, debts, rights, Causes
of Action, or liabilities that any entity may hold against the Debtors’ or the
Reorganized Debtors’ insurance carriers.


6.34.         Distributions by Reorganized Aurora of Proceeds from the Sale of
Assets.  The net Cash proceeds from the sale of any assets of the Reorganized
Aurora, as well as any amount to be paid (whether voluntary or involuntary),
shall be applied as follows:


   (a)    First, to the Pro Rata payment of (i) all fees, costs, expenses and
other obligations payable to the administrative agent and the collateral agent,
if any, under the New Secured Notes and (ii) to the extent that the Working
Capital Loans are subscribed by at least one First Lien Loan Lender, all fees,
costs, expenses and other obligations payable to the Exit Credit Facility
Administrative Agent and the collateral agent, if any, under the Exit Credit
Facility;


   (b)    Second, to the Pro Rata payment of (i) the Tranche A Notes in the
following order of priority:  (A) accrued and unpaid interest, (B) principal
amount outstanding, and (C) any other obligation payable in respect of the
Tranche A Notes and (ii) to the extent that the Working Capital Loans are
subscribed by at least one First Lien Loan Lender, the Working Capital Loans in
the following order of priority:  (A) accrued and unpaid interest, (B) principal
amount outstanding, (C) premium in respect of the principal amount, and (D) any
other obligation payable in respect of the Working Capital Loans;


   (c)    Third, to the extent that the Working Capital Loans are subscribed
exclusively by the Second Lien Loan Lenders, to the payment of all fees, costs,
expenses and other obligations payable to the Exit Credit Facility
Administrative Agent, and any collateral agent under the Exit Credit Facility;

 
-42-

--------------------------------------------------------------------------------

 


   (d)    Fourth, to the extent that the Working Capital Loans are subscribed
exclusively by the Second Lien Loan Lenders, to the payment of the Working
Capital Loans in the following order of priority:  (i) accrued and unpaid
interest, (ii) principal amount outstanding, (iii) premium in respect of the
principal amount, and (iv) any other obligation payable in respect of the
Working Capital Loans; and


   (e)    Fifth, to the payment of the Tranche B Notes in the following order of
priority:  (i) accrued PIK Interest not yet capitalized and added to the
principal, (ii) principal amount outstanding (including capitalized and added
PIK Interest), and (iii) any other obligation payable in respect of the Tranche
B Notes.


6.35.         Implementation of Settlement.  The Plan incorporates and
implements a compromise and settlement reached by and among (i) the First Lien
Loan Lenders and the Second Lien Loan Lenders and (ii) the
Debtors.  Specifically, the distributions potentially provided for herein to
Holders of Allowed Claims in Class 2A and Class 2B represent the negotiated
distributions as set forth in an agreement-in-principle reached between the
Debtors and the First Lien Loan Lenders and the Second Lien Loan Lenders.


6.36.         “Change of Control” Provisions.  Notwithstanding anything to the
contrary that may be contained in the Plan or the Confirmation Order, any
insurance policy, any of the Credit Facilities, the NW Bank Agreements, any
Executory Contract, or other contract or agreement to which either of the
Debtors is a party, the transactions to be consummated in accordance with this
Plan shall not create, or be deemed to create, any claim or right in connection
therewith, upon a “Change of Control” or similar term, as such term may be
defined or utilized in any of the Credit Facilities, the NW Bank Agreements, or
in any Executory Contract, contract, or agreement to which either of the Debtors
is a party; provided, however, that to the extent the Management Transition
Services Agreements are not entered into by, and binding upon, the Debtors
and/or the Reorganized Debtors, the “change of control” provisions in the
respective employment agreements of Rebecca Abbott, Jeffrey Deneau, William
Deneau, John Hunter, and Barbara  Lawson shall not be affected, modified, or in
any way impaired by this Section 6.36 of the Plan.



 
-43-

--------------------------------------------------------------------------------

 

ARTICLE VII


EXECUTORY CONTRACTS


7.1.           Assumption of Executory Contracts.  As of the Confirmation Date,
but subject to the occurrence of the Effective Date, all of the Debtors’
Executory Contracts (including, without limitation, those Executory Contracts
identified as “to be assumed” on the list attached as Exhibit D to the
Disclosure Statement, as such list may be revised and included in the Plan
Supplement or otherwise) shall be deemed assumed by the applicable Debtors and
retained by the applicable Reorganized Debtors in accordance with the provisions
and requirements of Bankruptcy Code §§ 365 and 1123, except those Executory
Contracts that (i) have previously been rejected by an order of the Bankruptcy
Court, (ii) are the subject of a motion to reject pending on the Confirmation
Date, [(iii) are identified as “to be rejected” on the list attached as Exhibit
E to the Disclosure Statement (as such list may be revised and included in the
Plan Supplement or otherwise)], or (iv) are otherwise rejected pursuant to the
terms of the Plan.  Rejection of the Executory Contracts at issue in clauses
(iii) and (iv) in the immediately preceding sentence shall be effective as of
the Confirmation Date, subject to the occurrence of the Effective Date.  Entry
of the Confirmation Order by the Bankruptcy Court shall constitute approval of
such assumptions [and rejections (as applicable)] pursuant to Bankruptcy Code §§
365(a) and 1123, subject to the occurrence of the Effective Date.  The listing
of a document on [either] Exhibit D [or Exhibit E] to the Disclosure Statement
(as [either] such list may be revised and included in the Plan Supplement or
other otherwise) shall not constitute an admission by the Debtors that such
document is an executory contract or unexpired lease or that the Debtors have
any liability thereunder.  Each Executory Contract assumed pursuant to this
Article VII shall revest in and be fully enforceable by the respective
Reorganized Debtor in accordance with its terms, except as may be modified by
(i) the provisions of the Plan, (ii) the Confirmation Order or any other
applicable order of the Bankruptcy Court approving and authorizing its
assumption, or (iii) applicable federal law.  The Debtors shall retain the right
at all times prior to the Effective Date to (a) assume any additional or other
Executory Contract(s) not specifically identified on the list thereof attached
as Exhibit D to the Disclosure Statement (or as such list may be revised and
included in the Plan Supplement or otherwise) as “to be assumed” [(including,
without limitation, any Executory Contracts currently identified on Exhibit E to
the Disclosure Statement as “to be rejected”)], or (b) reject any additional or
other Executory Contract(s) [not specifically identified on the list thereof
attached as Exhibit E to the Disclosure Statement (or as such list may be
revised and included in the Plan Supplement or otherwise) as “to be rejected”]
(including, without limitation, any Executory Contracts currently identified on
Exhibit D to the Disclosure Statement as “to be assumed”), in each case upon
providing notice to the non-Debtor party thereto.  Without limiting the effect
of this Plan Section 7.1, Exhibit[s] D [and E] to the Disclosure Statement
contain schedules of all known Executory Contracts currently anticipated to be
either assumed [or rejected] under this Plan, respectively (as such schedules
may be revised and included in the Plan Supplement or otherwise), subject to the
Debtors’ right to determine at any time subsequently, on or prior to the
Effective Date, including, without limitation, as may be set forth in the Plan
Supplement, to either assume or reject any Executory Contracts or to include
additional Executory Contracts to be either [(a)] assumed under the Plan [or (b)
rejected under the Plan], in each case upon providing notice to the non-Debtor
party thereto.

 
-44-

--------------------------------------------------------------------------------

 


7.2.           Cure of Defaults of Assumed Executory Contracts.  Any monetary
amounts by which each Executory Contract to be assumed pursuant to the Plan is
in default shall be satisfied, pursuant to Bankruptcy Code § 365(b)(1), by
payment of any default amount (as such amount has been agreed upon by the
Reorganized Debtors or, in the event of a dispute regarding such default amount,
as such amount has been determined by an order of the Bankruptcy Court) in Cash
by the latest of (i) the Effective Date (or as soon thereafter as is
practicable), (ii) in the event of a dispute regarding the default amount,
within 30 days of the entry of an order of the Bankruptcy Court establishing
such default amount, (iii) the date of an order of the Bankruptcy Court (or as
soon thereafter as is practicable) approving and authorizing the assumption or
assignment of an Executory Contract not otherwise assumed [or rejected] pursuant
to the terms of the Plan, or (iv) on such other terms as the parties to such
Executory Contracts may otherwise agree.  Notwithstanding the foregoing, in the
event of a dispute regarding:  (1) the amount of any cure payments, (2) the
ability of the Reorganized Debtors to provide “adequate assurance of future
performance” (within the meaning of Bankruptcy Code § 365) under the contract or
lease to be assumed, or (3) any other matter pertaining to assumption (each an
“Assumption Dispute”), the cure payments required by Bankruptcy Code § 365(b)(1)
shall be made following the entry of a Final Order resolving the Assumption
Dispute and approving the assumption; provided, however, that (a) in the event
the Bankruptcy Court determines that the actual cure payment owed to a
particular non-Debtor party to an Executory Contract exceeds the proposed cure
amount as set forth in the notice to be provided by the Debtors pursuant to
Section 7.3 hereof and as set forth on Exhibit D to the Disclosure Statement, or
(b) the Debtors and the applicable non-Debtor party involved in any Assumption
Dispute cannot otherwise consensually resolve such Assumption Dispute prior to
the Effective Date, the Debtors may reject the Executory Contract at issue
pursuant to Bankruptcy Code § 365 rather than paying the disputed cure amount,
by presenting a proposed order to the Bankruptcy Court for such rejection,
without any other or further notice.  In the event any Executory Contract is so
rejected, the non-Debtor party thereto shall be entitled to file a Proof of
Claim pursuant to Plan Section 7.4, which Claim shall be classified pursuant to
Plan Section 7.5, but shall not be entitled to any other or further Claim or
relief from either of the Debtors or the Reorganized Debtors.


7.3.           Notice of Proposed Cure Amount and Objection Deadline.  The
Debtors shall provide notice to the non-Debtor party to all known Executory
Contracts to be assumed of (i) the proposed default amount owed (if any) under
the applicable Executory Contract and (ii) the last date by which such
non-Debtor party may file an objection or other response with respect to such
proposed default amount.  Any non-Debtor party that fails to object or otherwise
respond in a timely manner to such notice of the proposed default amount owed
shall be deemed to have consented to such proposed amount and to the proposed
assumption by the Debtors of the applicable Executory Contract, and may not
receive any other or additional distribution or consideration from the Debtors,
the Estates, the Reorganized Debtors, or the Assets, or otherwise seek recourse
against, the Debtors, the Estates, the Reorganized Debtors, or any of the Assets
that are to be distributed under the terms of the Plan, beyond such proposed
amount owed.


7.4.           Rejection Claims.


   (a)    [Each non-Debtor party to any Executory Contract rejected under and
pursuant to this Article VII shall be entitled to file, not later than 30 days
after the entry of the Confirmation Order (the “Plan Rejection Bar Date”), a
Proof of Claim against the applicable Debtor for alleged Rejection Claims.  If
no such Proof of Claim for a Rejection Claim is timely filed against the
applicable Debtor, any such Claim shall be forever barred and shall not be
enforceable against the Debtors, the Reorganized Debtors, or their respective
Estates or Assets.  Objections to any such Proof of Claim shall be filed not
later than 90 days after such Proof of Claim is filed (subject to any potential
further extensions of such date as so ordered and approved by the Bankruptcy
Court), and the Bankruptcy Court shall decide any such
objections.  Distributions (if any) in respect of such Claims (consistent with
the distributions to be received by Holders of other Claims in the Class into
which such Claims fall, as determined by Section 7.5 hereof) shall be made not
earlier than the later of (a) 30 days after the expiration of the 90-day period
(as such period may be extended by order of the Bankruptcy Court) for filing an
objection in respect of any Proof of Claim filed pursuant to this Section 7.4
and (b) 30 days after the Claim has been Allowed by a Final Order of the
Bankruptcy Court, provided that no such distribution shall be made before the
Effective Date.

 
-45-

--------------------------------------------------------------------------------

 


   (b)   Notwithstanding anything to the contrary herein, the Plan Rejection Bar
Date shall apply only to Rejection Claims with respect to those Executory
Contracts that are rejected under and pursuant to the Plan.  Any Holder of a
Rejection Claim for an Executory Contract that is not rejected pursuant to this
Plan, but whose Rejection Claim instead arises under an Executory Contract that
either has already been rejected by an order of the Bankruptcy Court or is the
subject of a separate motion to reject pending on the Confirmation Date, must
file a Proof of Claim for such Rejection Claim by the date provided in any order
relating to such Rejection Claim.]


7.5.           Classification of Rejection Claims.  Except as otherwise provided
under the Plan, any Rejection Claims (a) against Aurora shall be treated as
Class 3A Claims and (b) against HPPC shall be treated as Class 3B Claims, in
each instance to the extent they are Allowed Claims.


7.6.           Reinstatement of Allowed Secondary Liability Claims Arising From
or Related to Executory Contracts Assumed by the Debtors.  On the Effective
Date, in accordance with Section 6.28 hereof, any Allowed Secondary Liability
Claim arising from or related to either Debtor’s joint or several liability for
the obligations under or with respect to:  (a) any Executory Contract that is
being assumed or deemed assumed pursuant to Bankruptcy Code § 365 by the other
Debtor or Reorganized Debtor or (b) a Reinstated Claim shall be
Reinstated.  Accordingly, such Allowed Secondary Liability Claims shall survive
and be unaffected by the entry of the Confirmation Order.


7.7.           Insurance Policies.


   (a)    All insurance policies of the Debtors (including, without limitation,
the Directors & Officers Liability Insurance Policies) providing coverage to the
Debtors and/or the Debtors’ current or former directors, officers, stockholders,
agents, employees, representatives, predecessors, and others for conduct in
connection in any way with the Debtors, their assets, liabilities, and/or
operations, to the extent such policies are Executory Contracts, shall be deemed
assumed by the applicable Debtors as of the Confirmation Date.  Entry of the
Confirmation Order by the Bankruptcy Court shall constitute approval of such
assumptions pursuant to Bankruptcy Code §§ 365 and 1123 or otherwise.  Each
insurance policy assumed pursuant to this Article VII shall revest in, and be
fully enforceable by, the respective Reorganized Debtor in accordance with its
terms, except as may be modified by (i) the provisions of the Plan, (ii) any
order of the Bankruptcy Court approving and authorizing its assumption, or (iii)
applicable federal law.


   (b)    Notwithstanding anything provided herein to the contrary, the Plan
shall not be deemed in any way to diminish or impair the enforceability of any
insurance policies that may cover claims against either of the Debtors and/or
the Debtors’ current or former directors, officers, stockholders, agents,
employees, representatives, predecessors or any other Person (including, without
limitation, the Directors & Officers Liability Insurance Policies).  Any failure
by the Debtors to list any particular insurance policy on any schedule of
Executory Contracts to be assumed under the Plan the Debtors may file in these
Cases (either contained in the Disclosure Statement, including, without
limitation, Exhibit D thereto, the Plan Supplement, or otherwise) shall not in
any way impair the Debtors’ ability to assume such policy, and instead, any and
all such policies shall still be assumed in accordance with this Section 7.7.

 
-46-

--------------------------------------------------------------------------------

 


7.8.           Existing Stock Option Plans.  Subject to the Plan’s becoming
effective on the Effective Date pursuant to Section 8.2 hereof, the Existing
Stock Option Plans shall not be assumed by Reorganized Aurora on the Effective
Date, but shall instead be cancelled and deemed terminated and of no force and
effect as of the Effective Date.


7.9.           Oil and Gas Leases.  Notwithstanding any other provision of the
Plan, the Debtors' oil and gas leases shall not constitute nor be considered
executory contracts or unexpired leases under Bankruptcy Code §§ 365 or 1123 for
any purpose under this Plan or otherwise in connection with these Cases.  Any
Claims asserted under these oil and gas leases that arose as of the Petition
Date shall constitute Class 3A Claims, and any such Claims that arose after the
Petition Date shall constitute Administrative Claims, and in each instance shall
be subject to all rights, defenses, and potential disputes and objections of the
Debtors with respect thereto.


7.10.         Executory Contracts Entered Into After the Petition
Date.  Executory Contracts entered into after the Petition Date by either Debtor
(including the Management Transition Services Agreements) may be performed by
the Debtor or the Reorganized Debtor liable thereunder in accordance with the
terms and subject to the conditions of such Executory Contract(s) in the
ordinary course of business.  Accordingly, such Executory Contracts shall
survive and remain unaffected by entry of the Confirmation Order.


ARTICLE VIII


CONDITIONS PRECEDENT TO CONFIRMATION AND EFFECTIVENESS


8.1.           Conditions to Confirmation.  Confirmation of the Plan shall not
occur unless and until the following conditions have been (i) satisfied or (ii)
waived or modified pursuant to Plan Section 8.3:  (a) the Bankruptcy Court shall
have entered an order approving the Disclosure Statement as containing adequate
information pursuant to Bankruptcy Code § 1125, and such order shall not have
been reversed, stayed, amended, or modified in any manner adverse to the Debtors
or their Estates, and (b) the Confirmation Order shall be acceptable, in form
and substance, to the Debtors and the Administrative Agents.


8.2.           Conditions to Effectiveness.  Notwithstanding any other provision
of the Plan or the Confirmation Order, the Effective Date shall not occur, and
the Plan shall not be binding on any Person, unless and until each of the
following conditions has been (a) satisfied or (b) waived or modified pursuant
to Plan Section 8.3:


   (a)    The Confirmation Order (i) shall have been entered on the docket by
the Clerk of the Bankruptcy Court in form and substance acceptable to the
Debtors and the Administrative Agents and (ii) shall not have been reversed,
stayed, amended, or modified in any manner adverse to the Debtors or their
Estates;


   (b)    The Plan Documents and all other documents provided for under, and
reasonably necessary to effectuate the (i) terms of, and (ii) actions
contemplated under, the Plan, shall be in form and substance acceptable to the
Debtors and the Administrative Agents, and shall have been executed and
delivered by the parties thereto, unless such execution or delivery has been
waived in writing by the parties benefited by such documents; provided, however,
neither (i) the execution and delivery of the New Warrants, or any form of
agreement annexed thereto, by the holder thereof, nor (b) the execution and
delivery of any documents establishing the terms and conditions of a Management
and Director Equity Plan, shall be a condition to the occurrence of the
Effective Date.  The Plan Documents to which the condition in this sub-paragraph
(b) refers include, but are not limited to, the following documents:

 
-47-

--------------------------------------------------------------------------------

 


(1)           the Amended and Restated Articles of Incorporation, the Amended
and Restated By-Laws, and the Amended and Restated LLC Agreement;


(2)           the Exit Credit Facility and the Exit Credit Facility Guarantee,
the New Secured Notes, the Working Capital Loans Notes, and any document
memorializing the New Aurora Preferred Stock, and all instruments, certificates,
guarantees, agreements, and documents contemplated by Plan Sections 6.13, 6.17,
and 6.18;


(3)           the Registration Rights Agreement; and


(4)           the Voting Agreement (to the extent applicable in accordance with
Section 6.19(b) hereof).


   (c)    all conditions precedent to the consummation of, and the funding
obligation under, the Exit Credit Facility shall have been satisfied or waived
in accordance with the terms thereof;


  (d)    the Amended and Restated Articles of Incorporation and the Amended and
Restated LLC Agreement shall have been adopted and duly filed (if required by
applicable law) with the applicable authority of each Reorganized Debtor’s
jurisdiction of incorporation or formation in accordance with such
jurisdiction’s state corporate or limited liability company laws (as
applicable);


   (e)    the new respective Board of Directors and Board of Managers of the
Reorganized Debtors (as applicable) shall have been appointed; and


   (f)     all authorizations, consents, and regulatory approvals required (if
any) in connection with the effectiveness of this Plan shall have been obtained.


If the Effective Date (i) does not occur for any reason within 90 days following
the entry of the Confirmation Order, unless such time period is extended by the
Debtors with the consent of the Administrative Agents, or (ii) if on or before
90 days following the entry of the Confirmation Order, either (a) the Debtors
determine, or (b) the Bankruptcy Court determines in a Final Order, that one or
more of the conditions to effectiveness set forth in Plan Section 8.2 will not
be satisfied within such 90-day period, then the Plan and the Confirmation Order
shall immediately, upon such applicable date, be deemed null and void and, in
such event, nothing contained herein or therein shall be deemed to constitute a
waiver or release of any Claims by or against, or any Interests in, the Debtors
or any other Person or to prejudice in any manner the rights of the Debtors or
any Person in any further proceedings (whether or not such proceedings involve
either of the Debtors).  If the Confirmation Order is reversed, vacated, or
revoked on appeal or otherwise by a court of competent jurisdiction, the Plan
shall be null and void ab initio in all respects, and, without limiting the
generality of the foregoing, nothing contained in the Plan or the Disclosure
Statement shall:  (i) constitute a waiver or release of any Claims by or
against, or any Interests in, the Debtors; (ii) prejudice in any manner the
rights of the Debtors; (iii) constitute an admission, acknowledgement, offer, or
undertaking by the Debtors in any respect; or (iv) affect or impair, in any way,
any and all Claims against the Debtors, any and all claimed contractual
subordination rights and claims between or among the Holders of Claims against
the Debtors, and any and all rights and claims between or among holders of
Claims relating in any manner to distributions on account of Claims against the
Debtors based upon any claimed contractual subordination rights.

 
-48-

--------------------------------------------------------------------------------

 


8.3.           Waiver or Modification of Conditions.  The Debtors may with the
consent of the Administrative Agents, but shall have no obligation to, waive or
modify in writing, at any time, any of the conditions set forth in this Article
VIII, without notice, without leave of or order of the Bankruptcy Court, and
without any formal action other than proceeding to consummate the Plan.  The
failure to (a) satisfy or (b) waive or modify any such condition may be asserted
by the Debtors regardless of the circumstances giving rise to the failure of
such conditions to be (a) satisfied or (b) waived or modified.


ARTICLE IX
 
TITLE TO PROPERTY AND RELEASES


9.1.           Vesting of Property.  Except as otherwise provided in the Plan or
the Confirmation Order, upon the Effective Date, but retroactive to the
Confirmation Date, (a) the Reorganized Debtors shall continue to exist as
separate legal entities with all the powers of corporations and/or limited
liability companies (as applicable) under applicable law and without prejudice
to any right to alter or terminate such existence (whether by merger or
otherwise) under applicable state law, and (b) all Assets of the respective
Debtors (including, but not limited to, Aurora’s equity interests in HPPC and
the Debtors’ respective interests in any non-Debtor subsidiary or Affiliate (to
the extent that any such non-Debtor subsidiary or Affiliate has not been
dissolved, sold, or otherwise transferred under applicable law prior to the
Effective Date), but not including the NW Bank Note Collateral, which shall be
transferred to the Holder of the Allowed Class 2D Claim, subject to the terms
and conditions of the Plan, including Section 4.4(b) hereof), wherever situated,
shall vest in the applicable Reorganized Debtor, subject to the provisions of
the Plan and the Confirmation Order.  Thereafter, each Reorganized Debtor may
operate its business, incur debt and other obligations in the ordinary course of
its business, and may otherwise use, acquire, and dispose of property free of
any restrictions of the Bankruptcy Code, the Bankruptcy Rules, the Local
Bankruptcy Rules, and the Bankruptcy Court.  After the Effective Date, but
retroactive to the Confirmation Date, all property retained by the Reorganized
Debtors pursuant hereto shall be free and clear of all Claims, debts, Liens,
security interests, obligations, encumbrances, and interests of Creditors and
Interest Holders of the Debtors and all other Persons, except for (i) as is
contemplated by or provided in the Plan or the Confirmation Order; (ii) the
obligation to perform according to the Plan and the Confirmation Order; and
(iii) the respective Claims, debts, Liens, security interests, encumbrances, and
interests (a) of those Holders of (1) Allowed Class 2C Claims whose Secured
Claims the applicable Debtor elects to Reinstate pursuant to Plan Section 4.3
(as opposed to the applicable Debtor’s electing to (A) pay the amount of such
Allowed Class 2C Claim in full, (B) return the underlying collateral to such
Class 2C Creditor, or (C) otherwise satisfy such Allowed Claim in a manner
provided for under Section 4.3 of the Plan), or (2) the NW Bank LCs Collateral
(subject to the limitations set forth in Section 4.4(b) of the Plan), in the
event  Aurora elects to keep the NW Bank LCs in place, or (b) arising in
connection with the Exit Credit Facility (including, without limitation, the New
Secured Notes and the Working Capital Loans Notes) and the Exit Credit Facility
Guarantee.


 
-49-

--------------------------------------------------------------------------------

 

9.2.           Discharge and Injunction.  Pursuant to Bankruptcy Code § 1141(b)
or otherwise, except as may otherwise be provided herein or in the Confirmation
Order, upon the occurrence of the Effective Date, the rights afforded and the
payments and distributions to be made under this Plan shall be in complete
exchange for, and in full and unconditional settlement, satisfaction, discharge,
and release of, any and all existing debts, Claims, and Interests of any kind,
nature, or description whatsoever against the Debtors or any of the Debtors’
Assets or other property, and shall effect a full and complete release,
discharge, and termination of all Liens, security interests, or other Claims,
interests, or encumbrances upon all of the Debtors’ Assets and property.  No
Creditor or Interest Holder of the Debtors nor any other Person may receive any
distribution from the Debtors, the Estates, the Reorganized Debtors, or the
Assets, or seek recourse against, the Debtors, the Estates, the Reorganized
Debtors, or any of the Assets that are to be distributed under the terms of the
Plan, except for those distributions expressly provided for under the Plan.  All
Persons are precluded from asserting, against any property that is to be
distributed under the terms of the Plan, any Claims, Interests, obligations,
rights, Causes of Action, liabilities, or equity interests based upon any act,
omission, transaction, or other activity of any kind or nature that occurred
prior to the Confirmation Date, other than as expressly provided for in the Plan
or the Confirmation Order, whether or not (a) a Proof of Claim or Proof of
Interest based upon such debt or Interest (as applicable) is filed or deemed
filed under Bankruptcy Code § 501; (b) a Claim or Interest based upon such debt
or Interest (as applicable) is allowed under Bankruptcy Code § 502; or (c) the
Holder of a Claim or Interest based upon such debt or Interest (as applicable)
has accepted the Plan, is deemed to have accepted the Plan under Bankruptcy Code
§ 1126(f), or is deemed to have rejected the Plan under Bankruptcy Code §
1126(g).  Except as otherwise provided in the Plan or the Confirmation Order
with respect to a Claim that is expressly Reinstated under the terms and
conditions of the Plan, all Holders of Claims and Interests arising prior to the
Effective Date shall be permanently barred and enjoined from asserting against
the Debtors, the Estates, the Reorganized Debtors, their successors, or the
Assets, any of the following actions on account of such Claim or Interest: (a)
commencing or continuing in any manner any action or other proceeding on account
of such Claim or Interest against property to be distributed under the terms of
the Plan, other than to enforce any right to distribution with respect to such
property under the Plan; (b) enforcing, attaching, collecting, or recovering in
any manner any judgment, award, decree, or order against any of the property to
be distributed under the terms of the Plan, other than as permitted under
subclause (a) above; (c) creating, perfecting, or enforcing any Lien or
encumbrance against any property to be distributed under the terms of the Plan;
(d) asserting any right of setoff, subrogation, or recoupment of any kind,
directly or indirectly, against any obligation due the Debtors or the
Reorganized Debtors, the Assets or any other property of the Debtors or the
Reorganized Debtors, or any direct or indirect transferee of any property of, or
successor in interest to, any of the foregoing Persons; and (e) acting or
proceeding in any manner, in any place whatsoever, that does not conform to, or
comply with, the provisions of the Plan.

 
-50-

--------------------------------------------------------------------------------

 

9.3.           No Waiver of Discharge.  Except as otherwise specifically
provided herein, nothing in this Plan shall be deemed to waive, limit, or
restrict in any way the discharge granted to the Debtors upon Confirmation of
the Plan by Bankruptcy Code § 1141.


9.4.           Post-Consummation Effect of Evidences of Claims or
Interests.  Except as otherwise expressly set forth in this Plan (including,
without limitation, Plan Sections 4.5 and 6.2), any and all notes, stock
certificates, and/or other evidences of Claims against, or Interests in, either
of the Debtors shall, effective upon the Effective Date, represent only the
right to participate in the distributions contemplated by the Plan, if any, and
shall otherwise be cancelled and of no force and effect as of the Effective
Date.


9.5.           Term of Injunctions or Stays.  Unless otherwise provided for in
this Plan or the Confirmation Order, or any other Final Order of the Bankruptcy
Court, all injunctions or stays provided for in these Cases pursuant to
Bankruptcy Code § 105, § 362, or otherwise, and in effect on the Confirmation
Date, shall remain in full force and effect until the Effective Date.


9.6.           Releases by Holders of Claims and Interests.


   (a)   Except as otherwise provided herein, as of the Effective Date, each
Non-Debtor Releasing Party, in consideration of the obligations of the Debtors
and the Reorganized Debtors under the Plan and the Cash, the New Aurora
Preferred Stock, the New Aurora Class A Common Stock, the Exit Credit Facility
(including the New Secured Notes and the Working Capital Loans Notes), the New
Warrants, and other contracts, instruments, releases, agreements, and documents
to be executed and delivered in connection with the Plan, and in consideration
of (i) the efforts of the Released Parties to facilitate the expeditious
reorganization of the Debtors and the implementation of the restructuring
contemplated by the Plan and (ii) certain of the Released Parties’ agreeing to
have their Employee Termination Claims treated in the manner set forth in
Section 6.29 hereof, shall be deemed to have conclusively, absolutely,
unconditionally, irrevocably, and forever released and discharged the Released
Parties from any and all claims, obligations, rights, Causes of Action, or
liabilities (including, but not limited to, any claims arising out of, or
relating to, any alleged fiduciary or other duty; any alleged violation of any
federal or state securities law or any other law relating to creditors’ rights
generally; any of the Released Parties’ or the Non-Debtor Releasing Parties’
ownership of any securities of either of the Debtors; or any derivative claims
asserted on behalf of a Debtor), whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, known or unknown, foreseen or unforeseen,
existing or hereafter arising, in law, equity or otherwise, that such Non-Debtor
Releasing Party ever had, now has, or may have that are based in whole or in
part on any act, omission, transaction, or occurrence from the beginning of time
through and including the Effective Date in any way relating to the Debtors,
these Cases and the commencement thereof, or the Plan; the Disclosure Statement;
the Plan Documents; the formulation, negotiation, preparation, dissemination,
implementation, and/or administration of the Plan, the Disclosure Statement, and
the Plan Documents; the confirmation and consummation of the Plan; the subject
matter of, or the transactions or events giving rise to, any Claim or Interest
of such Non-Debtor Releasing Party, any security previously issued by either of
the Debtors, and any and all claims based upon or arising out of such actions or
omissions shall be forever and completely waived and released by the Non-Debtor
Releasing Parties; provided, however, this Section 9.6(a) shall not release, and
the Non-Debtor Releasing Parties do not waive the right to enforce, the Debtors’
or the Reorganized Debtors’ duties, obligations, covenants, and agreements under
(a) the Plan, (b) any settlement agreement approved by the Bankruptcy Court in
these Cases, (c) the Assumed Contracts, or (d) the Plan Documents to be
delivered under the Plan; provided further, however, that the release set forth
in this Section 9.6(a) is in addition to the discharge of Claims and termination
of Interests provided in this Plan and under the Confirmation Order and the
Bankruptcy Code; and provided further, however, that nothing in this Section
9.6(a) shall be deemed to assert or imply any admission of liability on the part
of any of the Released Parties.

 
-51-

--------------------------------------------------------------------------------

 


   (b)    All Non-Debtor Releasing Parties shall be forever precluded from
asserting any of the claims released pursuant to this Section 9.6 against any of
the Released Parties or any of the Released Parties’ respective assets; and to
the extent that any Non-Debtor Releasing Party receives monetary damages from
any Released Party on account of any claim released pursuant to this Section
9.6, such Non-Debtor Releasing Party hereby assigns all of its right, title, and
interest in and to such recovery to the Released Parties against whom such money
is recovered.


   (c)    Notwithstanding any provision of the Plan to the contrary, the
releases contained in this Section 9.6 shall not be construed as, or operate as
a release of, or limitation on (i) any claims by the Non-Debtor Releasing
Parties against the Released Parties that do not relate to or involve the
Debtors or these Cases, (ii) any claims, obligations, rights, causes of action,
or liabilities by the Non-Debtor Releasing Parties against the Released Parties
arising out of any action or omission to the extent that such action or omission
is determined in a Final Order by a court of competent jurisdiction to have
constituted willful misconduct or fraud, or (iii) objections to Claims.


9.7.           Release by the Debtor Releasing Parties.  On the Effective Date,
pursuant to Bankruptcy Code § 1123(b), Bankruptcy Rule 9019, or otherwise, and
except as otherwise specifically provided in the Plan or in the Plan Documents,
the Debtor Releasing Parties, in consideration of the obligations of the Debtors
and the Reorganized Debtors under the Plan and the Cash, the New Aurora
Preferred Stock, the New Aurora Class A Common Stock, the Exit Credit Facility
(including the New Secured Notes and the Working Capital Loans Notes), the New
Warrants, and other contracts, instruments, releases, agreements, and documents
to be executed and delivered in connection with the Plan, and in consideration
of (i) the efforts of the Released Parties to facilitate the expeditious
reorganization of the Debtors and the implementation of the restructuring
contemplated by the Plan and (ii) certain of the Released Parties’ agreeing to
have their Employee Termination Claims treated in the manner set forth in
Section 6.29 hereof, shall be deemed to have conclusively, absolutely,
unconditionally, irrevocably, and forever released and discharged the Released
Parties from any and all claims, obligations, suits, judgments, damages,
demands, debts, rights, Causes of Action, and liabilities, whether liquidated or
unliquidated, fixed or contingent, matured or unmatured, known or unknown,
foreseen or unforeseen, then existing or hereafter arising, in law, equity, or
otherwise, that such Debtor Releasing Party ever had, now has, or may have that
are based in whole or in part on any act, omission, transaction, or occurrence
taking place on or prior to the Effective Date in any way relating to the
Debtors, these Cases and the Commencement thereof, or the Plan; the Disclosure
Statement; the Plan Documents; the formulation, negotiation, preparation,
dissemination, implementation, and/or administration of the Plan, the Disclosure
Statement, and the Plan Documents; the confirmation and consummation of the
Plan; the subject matter of, or the transactions or events giving rise to, any
Claim or Interest of such Debtor Releasing Party, or any security previously
issued by either of the Debtors.  The immediately preceding sentence shall not,
however, apply to (i) any indebtedness of any Person to either of the Debtors
for money borrowed by such Person or any other contractual obligation of any
Person to either of the Debtors, or (ii) any setoff or counterclaim that the
Debtors may have or assert against any Person, provided that the aggregate
amount thereof shall not exceed the aggregate amount of any Claims held or
asserted by such Person against the Debtors.  Holders of Claims and Interests
against either of the Debtors shall be enjoined from commencing or continuing
any action, employment of process, or act to collect, offset, or recover any
such claim that could be brought on behalf of or in the name of the Debtors.

 
-52-

--------------------------------------------------------------------------------

 


9.8.           Injunction Related to Releases.  The Confirmation Order will and
shall be deemed to permanently enjoin the commencement or prosecution by any
Person, whether directly, derivatively, or otherwise, of any claims,
obligations, suits, judgments, damages, demands, debts, rights, Causes of
Action, or liabilities released pursuant to the Plan (including the releases set
forth in this Article IX).


9.9.           Exculpation.  No Released Party shall have or incur, and each
Released Party hereby is exculpated from, any liability to any Person for any
act taken or not taken or any omission in connection with, arising from or
relating to these Cases (and the commencement or administration thereof); the
Disclosure Statement, the Plan, or the formulation, negotiation, preparation,
dissemination, implementation, or administration of any of the foregoing
documents; the solicitation of votes in connection with Confirmation of this
Plan; the Exit Credit Facility; the Plan Documents; the Confirmation and/or
consummation of this Plan; any contract, instrument, release, or other agreement
or document created or entered into in connection with the Plan; any other act
taken or omitted to be taken in connection with, or in contemplation of, any of
the restructuring or other transactions contemplated by this Plan; and the
property to be distributed or otherwise transferred under this Plan;
provided further, however, that nothing in this Plan Section 9.9 shall release
any entity from any claims, obligations, rights, causes of action, or
liabilities arising out of such entity’s fraud or willful misconduct.  Each
Released Party shall be entitled reasonably to rely upon the advice of counsel
with respect to its duties and responsibilities under this Plan, and shall be
fully protected in acting or refraining from acting in accordance with such
advice.


ARTICLE X


MODIFICATION AND RESERVATION OF RIGHTS IN THE
EVENT OF NONACCEPTANCE OF THE PLAN


The Debtors hereby reserve the right to request that the Bankruptcy Court
confirm the Plan over the objection of any impaired Class or Interest in
accordance with the applicable provisions of Bankruptcy Code § 1129(b).  In the
event that any impaired Class or Classes of Allowed Claims that is entitled to
vote with respect to the Plan does not accept the Plan, upon the written request
of the Debtors filed with the Bankruptcy Court, the Plan shall be modified,
revised, and amended to provide such treatment as set forth in such request, to
ensure that the Plan does not discriminate unfairly, and is fair and equitable,
with respect to the Classes rejecting the Plan, and, in particular, to provide
the treatment necessary to meet the requirements of Bankruptcy Code § 1129(a)
and (b) with respect to (i) the rejecting Classes and (ii) any other Classes
adversely affected by the modifications caused by this Article X.  In
particular, the treatment of any rejecting Classes or adversely affected Classes
may be modified and amended from that set forth in Article V of the Plan, even
if less favorable, to the minimum treatment necessary to meet the requirements
of Bankruptcy Code § 1129(a) and (b).  These modifications may include, but
shall not be limited to, cancellation of all amounts otherwise payable under the
Plan to the rejecting Classes and to any junior Classes affected thereby (even
if such Classes previously accepted the Plan) consistent with Bankruptcy Code §
1129(b)(2)(B)(ii) and (C)(ii).


 
-53-

--------------------------------------------------------------------------------

 

ARTICLE XI


SUBSTANTIVE CONSOLIDATION OF THE DEBTORS


Although the Debtors have not, as of the date of the filing of this Plan sought
such relief, the Debtors reserve the right to seek, and only upon the consent of
the Administrative Agents, the entry of an order of the Bankruptcy Court
providing for the substantive consolidation of the Debtors for the purpose of
implementing the Plan, including for purposes of voting, confirmation, and
distributions to be made under the Plan, subject to the right of any party in
interest to object to such relief.


ARTICLE XII


RETENTION OF JURISDICTION


12.1.         Claims and Actions.  Following the Effective Date, the Bankruptcy
Court shall retain such jurisdiction over these Cases as is legally permissible,
including, without limitation, such jurisdiction as is necessary to ensure that
the intents and purposes of the Plan are carried out.  The Bankruptcy Court
shall also expressly retain jurisdiction:  (a) to hear and determine all Claims
against, or Interests in, either of the Debtors; and (b) to enforce all Causes
of Action that may exist on behalf of either of the Debtors that are not
otherwise waived or released under the Plan.


12.2.         Retention of Additional Jurisdiction.  Following the Effective
Date, the Bankruptcy Court shall also retain jurisdiction for the purpose of
classification of Claims and Interests, the re-examination of Claims that have
been Allowed, and the dispositions of such objections as may be filed to any
Claims, including Bankruptcy Code § 502(c) proceedings for estimation of
Claims.  The Bankruptcy Court shall further retain jurisdiction for the
following additional purposes:


  (a)    to decide all questions and disputes regarding title to the respective
Assets of the Debtors, all Causes of Action, controversies, disputes, or
conflicts, whether or not subject to any pending action as of the Effective
Date, between either of the Debtors and any other party, including, without
limitation, any right to recover assets pursuant to the provisions of the
Bankruptcy Code;


  (b)    to modify the Plan after the Effective Date in accordance with the
terms of the Plan and pursuant to the Bankruptcy Code and the Bankruptcy Rules;


  (c)    to enforce and interpret the terms and conditions of the Plan;


 
-54-

--------------------------------------------------------------------------------

 

  (d)    to enter such orders, including, but not limited to, such future
injunctions as are necessary to enforce the respective title, rights, and powers
of the Debtors, and to impose such limitations, restrictions, terms, and
conditions on such title, rights, and powers as the Bankruptcy Court may deem
necessary;


  (e)    to enter an order closing these Cases;


  (f)     to correct any defect, cure any omission, or reconcile any
inconsistency in the Plan or the Confirmation Order as may be necessary to
implement the intents and purposes of the Plan;


  (g)    to decide any and all objections to the allowance of Claims or
purported Liens, and to otherwise determine the amount of the NW Bank Secured
Claim and the NW Bank Deficiency Claim in the event of any dispute with NW Bank
with respect thereto;


 (h)    to determine any and all applications for allowances of compensation and
reimbursement of expenses and the reasonableness of any fees and expenses
authorized to be paid or reimbursed under the Bankruptcy Code or the Plan;


  (i)     to determine any applications or motions pending on the Effective Date
for the rejection, assumption, or assignment of any Executory Contract and to
hear and determine, and, if need be, to liquidate any and all Claims and/or
disputes arising therefrom;


  (j)     to determine any and all applications, adversary proceedings, and
contested matters that may be pending on the Effective Date;


  (k)    to consider any modification of the Plan, whether or not the Plan has
been substantially consummated, and to remedy any defect or omission or to
reconcile any inconsistency in any order of the Bankruptcy Court, to the extent
authorized by the Plan or the Bankruptcy Court;


  (l)     to determine all controversies, suits, and disputes that may arise in
connection with the interpretation, enforcement, or consummation of the Plan or
any Plan Document;


  (m)   to consider and act on the compromise and settlement of any Claim
against or Cause of Action by or against either of the Debtors arising under or
in connection with the Plan;


  (n)    to issue such orders in aid of execution of the Plan as may be
authorized by Bankruptcy Code § 1142;


  (o)    to protect any Released Party against any Claims or Interests released
pursuant to Article IX of the Plan; and


  (p)    to determine such other matters or proceedings as may be provided for
under Title 28 or any other title of the United States Code, the Bankruptcy
Code, the Bankruptcy Rules, other applicable law, the Plan, or in any order or
orders of the Bankruptcy Court, including, but not limited to, the Confirmation
Order or any order that may arise in connection with the Plan or the
Confirmation Order.


 
-55-

--------------------------------------------------------------------------------

 

12.3.         Failure of Bankruptcy Court to Exercise Jurisdiction.  If the
Bankruptcy Court abstains from exercising or declines to exercise jurisdiction,
or is otherwise without jurisdiction over any matter arising out of these Cases,
including the matters set forth in this Article XII, this Article XII shall not
prohibit or limit the exercise of jurisdiction by any other court having
competent jurisdiction with respect to such matter.


ARTICLE XIII


MISCELLANEOUS PROVISIONS


13.1.         Governing Law.  Except to the extent the Bankruptcy Code or
Bankruptcy Rules are applicable, and subject to the provisions of the Plan
Documents and any other contract, instrument, release, indenture, or other
agreement or document entered into in connection with the Plan, the rights and
obligations arising under the Plan shall be governed by, and construed and
enforced in accordance with, the laws of the State of Michigan, without giving
effect to the principles of conflicts of law thereof.


13.2.         Revocation or Withdrawal of the Plan.  The Debtors have the right
to revoke or withdraw the Plan prior to the Confirmation Date.  If the Debtors
do so revoke or withdraw the Plan, then the Plan shall be null and void and, in
such event, nothing contained herein shall be deemed to (a) constitute a waiver
or release of any Claims by or against, or any Interests in, the Debtors or any
other Person or (b) prejudice in any manner the rights of the Debtors or any
Person in any further proceedings involving either of the Debtors.


13.3.         Successors and Assigns.  The rights, benefits, and obligations of
any Person named or referred to in the Plan shall be binding upon, and shall
inure to the benefit of, the heirs, executors, administrators, successors, or
assigns of such Person.


13.4.         Time.  In computing any period of time prescribed or allowed by
the Plan, the provisions of Bankruptcy Rule 9006(a) shall apply, and, among
other things, the day of the act, event, or default from which the designated
period of time begins to run shall not be included.  The last day of the period
so computed shall be included, unless it is not a Business Day or, when the act
to be done is the filing of a paper in court, a day on which weather or other
conditions have made the clerk’s office inaccessible, in which event the period
runs until the end of the next day which is not one of the aforementioned
days.  When the period of time prescribed or allowed is less than eight calendar
days, intermediate days that are not Business Days shall be excluded in the
computation.


13.5.         Modification of the Plan Prior to or After the Entry of the
Confirmation Order.  The Debtors reserve the right to alter, amend, or modify
the Plan prior to or after the entry of the Confirmation Order.  After the entry
of the Confirmation Order, the Debtors or the Reorganized Debtors, as the case
may be, upon order of the Bankruptcy Court, may amend or modify the Plan in
accordance with Bankruptcy Code § 1127.


13.6.         No Penalty or Late Charges.  Except as expressly stated in the
Plan, or allowed by a Final Order of the Bankruptcy Court, no penalty or late
charge is to be allowed on any Claim subsequent to the Petition Date.

 
-56-

--------------------------------------------------------------------------------

 


13.7.         Professional Fees. No Professional Fees shall be paid with respect
to any Claim or Interest except as specified herein or as allowed by an order of
the Bankruptcy Court.  All final applications for Professional Fees for services
rendered in connection with these Cases prior to and including the Confirmation
Date shall be filed with the Bankruptcy Court not later than 90 days after the
Effective Date.


13.8.         Amounts of Claims. All references to Claims and amounts of Claims
refer to the amount of the Claim allowed by Final Order of the Bankruptcy Court
or by the Plan; provided, however, that Claims that have been objected to and
that have not been allowed or disallowed prior to the day set for return of
Ballots shall be voted and counted, if at all, at $0.  The Debtors and other
interested parties reserve the right, both before and after Confirmation, to
object to Claims so as to have the Bankruptcy Court determine or estimate the
Allowed amount of such Claim under the Plan.


13.9.         Deletion of Certain Classes.  Any Class that is not occupied as of
the date of the commencement of the hearing conducted by the Bankruptcy Court to
consider the proposed Confirmation of the Plan by an Allowed Claim, or a Claim
temporarily allowed under Bankruptcy Rule 3018, shall be deemed deleted from the
Plan for all purposes.


13.10.       Bankruptcy Code § 1145 and Other Exemptions.  Pursuant to
Bankruptcy Code § 1145(a)(1), the issuance of any securities under the Plan,
including, without limitation, the New Aurora Preferred Stock, the New Aurora
Class A Common Stock, the New Warrants, the New Secured Notes, and the Working
Capital Loans Notes, to the extent any of the foregoing constitute “securities”
under applicable law, shall be exempt from the registration requirements of the
Securities Act, and any state or local laws requiring registration for the offer
or sale of securities.  All such securities, when issued or sold, shall be
freely transferable by the recipients thereof, subject to:  (i) the provisions
of Bankruptcy Code § 1145(b) relating to “underwriters,” as defined therein,
(ii) any restrictions contained in the terms of the securities themselves; or
(iii) any restrictions on the securities that have been agreed to by the Holder
of the securities with respect thereto.  Any securities to be issued under the
Plan shall be issued without further act or action under applicable law,
regulation, order, or rule.  To the maximum extent permitted by law, pursuant to
Section 4(2) of the Securities Act, Regulation D of the Securities Act, Rule 701
promulgated under the Securities Act, or otherwise, the issuance of any shares
of the New Aurora Class B Common Stock or other equity securities of Reorganized
Aurora in connection with the exercise of the New Warrants or pursuant to the
Management and Director Equity Plan shall be exempt from the registration
requirements of the Securities Act, and any state or local laws requiring
registration for the sale of securities.


13.11.       Bankruptcy Code § 1146(a) Exemption.  Pursuant to Bankruptcy Code
§ 1146(a), the issuance, transfer, or exchange of any security under the Plan;
the making or delivery of any instrument of transfer pursuant to, in
implementation of, or as contemplated by the Plan; and the revesting, transfer,
assignment, or sale of any real or personal property of either of the Debtors
pursuant to, in implementation of, or as contemplated by the Plan shall not be
taxed under any state or local law imposing a stamp tax, transfer tax, or
similar tax or fee.


 
-57-

--------------------------------------------------------------------------------

 

13.12.       Applicability of Bankruptcy Code § 1125.  The protection afforded
by Bankruptcy Code § 1125(e) with regard to the solicitation of acceptances or
rejections of the Plan and with regard to the offer, issuance, sale, or purchase
of the New Aurora Preferred Stock, the New Aurora Class A Common Stock
(including any and all shares of common equity of Reorganized Aurora issued upon
the exercise of the New Warrants), the New Aurora Class B Common Stock, the New
Warrants, the New Secured Notes, the Working Capital Loans Notes, and/or any
other securities or notes issued in connection with the Plan, the Confirmation
Order, or a Plan Document, shall apply to the fullest extent provided by law,
and the entry of the Confirmation Order shall constitute the determination by
the Bankruptcy Court that the Debtors, the DIP Facility Lenders, the Creditors
Committee, the First Lien Loan Lenders, the Second Lien Loan Lenders, the
Administrative Agents, and each of their respective officers, directors,
partners, employees, members, agents, attorneys, accountants, financial
advisors, investment bankers, dealer-managers, placement agents, and other
professionals, shall have acted in good faith and in compliance with the
applicable provisions of the Bankruptcy Code pursuant to Bankruptcy Code §
1125(e) and, therefore, are not liable on account of such solicitation or
participation, for violation of any applicable law, rule, or regulation
governing solicitation of acceptance or rejection of a plan or the offer,
issuance, sale, or purchase of securities.


13.13.       Substantial Consummation.  On the Effective Date, the Plan shall be
deemed to be substantially consummated under Bankruptcy Code §§ 1101 and
1127(b).


13.14.       Rules of Interpretation.


   (a)    For purposes of the Plan:  (i) whenever from the context it is
appropriate, each term, whether stated in the singular or the plural, shall
include both the singular and the plural, and pronouns stated in the masculine,
feminine, or neuter gender shall include the masculine, feminine, and the neuter
gender; (ii) any reference in the Plan to a contract, instrument, release,
indenture, or other agreement or document being in a particular form or on
particular terms and conditions means that such document shall be substantially
in such from or substantially on such terms and conditions; (iii) any reference
in the Plan to an existing document or exhibit filed, or to be filed, shall mean
such document or exhibit, as it may have been or may be amended, modified, or
supplemented in accordance with its terms; (iv) unless otherwise specified, all
references in the Plan to Sections, Articles, and Exhibits are references to
Sections, Articles, and Exhibits of or to the Plan; (v) the words “herein” and
“hereto” refer to the Plan in its entirety rather than to a particular portion
of the Plan; (vi) captions and headings and references to Articles and Sections
are inserted for convenience of reference only and are not intended to be a part
of or to affect the interpretation of the Plan; (vii) the terms “including,”
“including, but not limited to,” and “including, without limitation,” shall be
deemed interchangeable and given the same interpretation; and (viii) the rules
of construction set forth in Bankruptcy Code § 102 shall apply.


   (b)    This Plan is the product of extensive discussions and negotiations
between and among the Debtors, the First Lien Loan Lenders, the Second Lien Loan
Lenders, the DIP Facility Lenders, the Exit Credit Facility Lenders, and the
Administrative Agents.  Each of the foregoing was represented by counsel who
either (i) participated in the formulation and documentation of, or (ii) was
afforded the opportunity to review and provide comments on, the Plan, the
Disclosure Statement, the Plan Documents, and any other documents ancillary
thereto.  Accordingly, the general rule of contract construction known as
“contra preferentem” shall not apply to the construction or interpretation of
any provision of this Plan, the Disclosure Statement, any of the Plan Documents,
or the Confirmation Order.


 
-58-

--------------------------------------------------------------------------------

 

13.15.       Severability.  Except as to terms which, if unenforceable, would
frustrate the overall purposes of this Plan, should any provision in the Plan be
determined to be unenforceable, such determination shall in no way limit or
affect the enforceability and operative effect of any or all other provisions of
the Plan.


13.16.       Implementation.  The Debtors, the Reorganized Debtors, the First
Lien Loan Lenders, the Second Lien Loan Lenders, the Administrative Agents, the
DIP Facility Lenders, the Creditors Committee and any other Committee, and any
and all Exit Credit Facility Lenders, shall take all steps, and execute all
documents, including appropriate releases and certificates, reasonably necessary
or appropriate to effectuate the provisions contained in this Plan.


13.17.       Inconsistency.  In the event of any inconsistency between the Plan
and the Disclosure Statement, the provisions of the Plan shall govern; in the
event of any inconsistency between the Plan or the Confirmation Order and any
Plan Document, the provisions of such Plan Document shall govern (except to the
extent of any such inconsistencies that are adverse to the Debtors, the Estates,
or the Reorganized Debtors, in which case the Plan or the Confirmation Order, as
applicable, shall govern).


13.18.       Service of Documents.  Any pleading, notice or other document
required by the Plan to be served on or delivered to the following parties shall
be sent by first class U.S. mail, postage prepaid to:


The Debtors and the Reorganized Debtors:


Aurora Oil & Gas Corporation
4110 Copper Ridge Drive, Suite 100
Traverse City, Michigan  49684
Attn:  Ms. Barbara E. Lawson


Hudson Pipeline & Processing Co., LLC
4110 Copper Ridge Drive, Suite 100
Traverse City, Michigan  49684
Attn:  Ms. Barbara E. Lawson


with copies to


Huron Consulting
12400 Coit Road, Suite 570
Dallas, Texas 72521
Attn:  Mr. Sanford R. Edlein


Cahill Gordon & Reindel llp
Eighty Pine Street
New York, New York  10005-1702
    Attn:  Joel H. Levitin, Esq. and
 
Stephen J. Gordon


 
-59-

--------------------------------------------------------------------------------

 


and


Warner Norcross & Judd LLP
900 Fifth Third Center, 111 Lyon Street NW
Grand Rapids, Michigan  49503
Attn:  Stephen B. Grow, Esq.


13.19.       Compromise of Controversies.  Pursuant to Bankruptcy Rule 9019, and
in consideration of the classification, distribution, and other benefits
provided under the Plan, the provisions of this Plan shall constitute a good
faith compromise and settlement of all Claims, Interests, or controversies
resolved pursuant to the Plan.  The entry of the Confirmation Order shall
constitute the Bankruptcy Court’s approval of each of the compromises or
settlements provided for in the Plan, and the Bankruptcy Court’s findings shall
constitute the Bankruptcy Court’s determination that such compromises and
settlements are in the best interests of the Debtors, the Reorganized Debtors,
the Estates, and any Person holding Claims against or Interests in either of the
Debtors.


13.20.       No Admissions.  Notwithstanding anything herein to the contrary,
nothing contained in the Plan shall be deemed as an admission by any Person with
respect to any matter set forth herein.


13.21.       Filing of Additional Documents.  On or before the Effective Date,
the Debtors may file with the Bankruptcy Court such agreements and other
documents as may be necessary and appropriate to effectuate and further evidence
the terms and conditions of the Plan.


13.22.       Dissolution of the Creditors Committee.  On the Effective Date, the
Creditors Committee shall be deemed dissolved and the members of the Creditors
Committee shall be released and discharged from all rights and duties arising
from or related to these Cases.  Unless otherwise agreed by the Reorganized
Debtors, any Professionals retained by the Creditors Committee and the members
thereof shall not be entitled to compensation or reimbursement of Professional
Fees rendered after the Effective Date, except for Professional Fees incurred in
connection with any applications for allowance of Professional Fees incurred as
of the Effective Date and approved by the Bankruptcy Court.

 
-60-

--------------------------------------------------------------------------------

 


13.23.       Further Actions.  The Debtors and the Reorganized Debtors shall be
authorized to execute, deliver, file, or record such documents, contracts,
instruments, certificates, releases, and other agreements and to take such other
action as may be reasonably necessary or appropriate to effectuate and further
evidence the terms and conditions of the Plan, any Plan Document, the
transactions contemplated herein and therein, the Management and Director Equity
Plan, the Registration Rights Agreement, the Exit Credit Facility, or any notes
or guarantee issued in connection herewith or therewith.


Dated:  October 6, 2009
AURORA OIL & GAS CORPORATION
 
Debtor and Debtor-in-Possession




 
By:
/s/ Sanford R. Edlein
   
Sanford R. Edlein,
   
Chief Restructuring Officer




 
HUDSON PIPELINE & PROCESSING CO., LLC,
 
Debtor and Debtor-in-Possession




 
By:
/s/  Sanford R. Edlein
   
Sanford R. Edlein,
   
Chief Restructuring Officer


 
-61-

--------------------------------------------------------------------------------

 
 
Submitted by:
 
 
/s/ Stephen B. Grow

 
  WARNER NORCROSS & JUDD LLP



 
  Stephen B. Grow (P39622)

 
  900 Fifth Third Center, 111 Lyon Street NW

 
  Grand Rapids, Michigan  49503

 
  Telephone:  (616) 752-2158

 
  Facsimile:  (616) 222-2158

 
  sgrow@wnj.com



and
 
 
CAHILL GORDON & REINDEL llp



 
  Joel H. Levitin

 
  Stephen J. Gordon

 
  Eighty Pine Street

 
  New York, New York  10005-1702

 
  Telephone:  (212) 701-3000

 
  Facsimile:  (212) 269-5420



 
  Attorneys for the Debtors and Debtors-in-
  Possession

 


 
-62-

--------------------------------------------------------------------------------

 